     Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 1 of 87



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------- ----X

UNITED STATES OF AMERICA

           -against-
                                           No. 18 Cr. 737 (JGK)
KAM WONG,

                       Defendant.
--------------------------- ----X




                DEFENDANT KAM WONG’S
            MEMORANDUM IN AID OF SENTENCING




                                      Jeffrey H. Lichtman, Esq.
                                      Law Offices of Jeffrey Lichtman
                                      11 East 44th Street, Ste. 501
                                      New York, New York 10017
                                      (212) 581-1001

                                      Jonathan Savella, Esq.
                                      810 Seventh Avenue, Ste. 620
                                      New York, New York 10019
                                      (646) 801-2184

                                      Attorneys for Kam Wong
            Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 2 of 87



                                            TABLE OF CONTENTS
STATEMENT ...................................................................................................................... 1

BACKGROUND AND CHARACTERISTICS ........................................................... 2
     I. EARLY LIFE ............................................................................................................... 4
     II. ADULTHOOD .......................................................................................................... 5

          a. Arrival in the U.S. ................................................................................................... 5
          b. Career and Family .................................................................................................. 7

          c. Decline into Addiction ......................................................................................... 10
OFFENSE CONDUCT .................................................................................................. 12
POST-ARREST CONDUCT ......................................................................................... 13

     I. Acceptance of Responsibility and Recovery ........................................................... 13
     II. Unfounded Claims of Asset “Dissipation” ........................................................... 14
ADVISORY GUIDELINES CALCULATION ......................................................... 16

SENTENCING CONSIDERATIONS ...................................................................... 18
CONCLUSION ................................................................................................................. 23
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 3 of 87




                                    STATEMENT

      For the first three decades of his long career, Kam Wong devoted his waking

hours to the growth and protection of the institution that employed him. At his desk

for six days a week, every week, year after year, Mr. Wong surmounted cultural and

linguistic barriers, advancing, slowly but steadily, from one stratum of the corporate

hierarchy to the next. On his 53rd birthday in 2008, Mr. Wong stood at the summit of

a brilliant career, the CEO of New York City’s largest credit union and a living

affirmation of our Country’s most cherished aspirations.

      By his 63rd birthday, Mr. Wong had become a walking testament to human frailty

and the dangers of unchecked addiction. Over the course of a few years, he traded

everything he had earned – including his good name and hard-won financial security –

for a pile of lottery tickets. On June 4, 2019, Mr. Wong will appear before this Court

for sentencing on his embezzlement conviction. He submits this memorandum,

together with the attached letters, in support of his request for leniency.
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 4 of 87



                  BACKGROUND AND CHARACTERISTICS

      “Kam” lives in the small, ticky-tacky Long Island ranch he and his wife, Ruby,

purchased together in 1989. The house, situated in a working-class neighborhood, is

compact, neatly kept and utterly unpretentious. The two sons that Kam and Ruby raised

in it, Edward (age 36) and Kevin (age 30), live nearby and visit frequently. Ruby credits

her husband for teaching his children – both college graduates with careers, wives and

young children of their own – “the value of good education and goodness of heart.”

Ltr. from Ruby Wong (Feb. 25, 2019). 1

      Edward and Kevin have been devastated by the past year’s revelations about

their father. Edward, an investment banker who had once cherished the idea that

working in finance made him “just like” his “role model and hero,” now describes his

father’s career as “lost years.” Ltr. from Edward Wong (March 10, 2019). Kevin is

overcome with conflicting feelings of anger, pity, guilt and sadness when he confronts

the man who, before “May [] 2018,” had been his “idol.” Ltr. from Kevin Wong

(undated).

      The bewilderment and grief of Kam’s sons are echoed in dozens of letters from

the Wong family and their friends. Kam’s daughter-in-law, Shu Lin, agonizes between

her view that people “should [] be held to the consequences of [their] actions” and her




1
       Support letters from dozens of Kam’s family members and friends are attached
to this Memorandum as Appendix A.


                                           2
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 5 of 87



deep affection for Kam, whom she describes as “one of the best people” she knows.

Ltr. from Shu Lin (March 10, 2019). Ms. Lin writes that Kam

         is a family man in the truest sense of the word; not only does he give
         all of himself to see his family happy, but he never expects anything
         in return. He is the hardest person to shop for during the holidays
         because he is content with the same worn down khakis and Rockport
         shoes he’s had for years. He is the one who probably won’t ask how
         you are doing, but will be the first in line should you ever need help.
         He is the one who used to text me at the beginning of every week
         during my difficult pregnancy to confirm my prenatal appointments
         and make sure I had transportation scheduled. He is now one of only
         three people, besides my husband and me, [] whom my daughter will
         allow to hold her.
Id.

      Ruby’s sister, Cecilia Moy Marin, writes that she is “forever grateful” to Kam for

“step[ping] in” financially when a divorce and mounting debt jeopardized her ability “to

make ends meet” and “provide a stable home life for [her] son.” Ltr. from Cecilia Moy

Marin (Jan. 15, 2019). Kam’s support was not, however, limited to money. He also

opened his home and his heart to Ms. Moy Marin’s boy. Kam, she says, has been

         a huge influence in my son’s life. Since the separation, my son did
         not have a strong male role model in the house. I believe that Kam
         provided that role in his life. Without Kam’s guidance my son would
         have had no support from a “Father Figure.”
Id.

      Andrew Moy Marin confirms his mother’s assessment and provides a moving

tribute to the uncle “who has always been [like] a father” to him. Ltr. from Andrew

Moy Marin (Jan. 15, 2019). He recalls:




                                           3
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 6 of 87



         [During] my 4th year at University of Central Florida[, when] I had
         not been doing well in school[] and . . . [was] unable to support
         myself, I found out that my girlfriend and I were going to have a
         baby. I felt like my life was collapsing. Creditors were calling and
         threatening me on a daily basis, and I had exhausted my finances and
         could not pay for rent or books. At this time of need I found myself
         calling Kam for help . . . . [H]e was the only person I trusted to
         understand my situation.

Id. Today, Andrew credits Kam’s “help and guidance” for getting him “back on [his]

feet.” Id. He has since graduated from college and built a “successful career and an

amazing family life with [his] wife and 3 children.” Id.

       In addition to serving as the loving patriarch of his family, Kam is also a pillar of

the Chinese-American community. Mun-Tin Tam writes that Kam “encourage[s, ]

comforts” and

         supports our neighborhood’s new immigrants in many ways, helping
         them find jobs and settle down, helping translate for parents who
         had difficulty communicating with schools; several times he rushed
         bringing kids in the community for urgent medical care.
Ltr. from Mun-Ting Tam (March 11, 2019).

       More than kind, the man who emerges from the support letters is devoted to the

people around him. Kam’s capacity for devotion – and the relentless energy he brings

to his endeavors – was the defining characteristic of the first five decades of his life.

I.     EARLY LIFE

       In the late 1940s, Kam’s maternal grandfather fled the communist takeover of

mainland China, moving with his wife and children to Hong Kong. It was there that his

teenage daughter, Payhai Gong, became romantically involved with a local bricklayer



                                             4
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 7 of 87



named Sang Wong. Defying the wishes of her disapproving family, Payhai eloped with

Sang in 1955. A few months later, she gave birth to Kam.

      Without support from Payhai’s parents – they moved to the United States in the

1960s, leaving their estranged daughter and her husband to fend for themselves – the

Wongs were poor even by Hong Kong’s standards. Making due with a 400 square foot

subsidized apartment, Payhai and Sang struggled to feed their growing family.

      Kam spent his entire childhood in these modest circumstances, attending school

on a pittance from his grandparents and ensuring that each of his five siblings received

a fair share of the family’s scarce resources. One of his brothers, Kam Shing Wong,

recalls that as “the oldest, [Kam] had the most responsibilities” and was expected to

“watch his younger brothers and sister and help out with chores.” Ltr. from Kam Shing

Wong (Feb. 28, 2019).

      After his graduation from high school in 1973, Kam went to work as a clerk for

an importing firm. Two years later, his family received permission to join Payhai’s

parents and sibling in New York City. Kam – 19 years old and reasonably content with

his lot – agreed to join them on one condition: that he be permitted to pursue a college

education.

II.   ADULTHOOD

      a.     Arrival in the U.S.
      On May 9, 1975, the entire Wong family – Payhai, Sang, Kam and his five

younger siblings – moved into the Gong’s three-bedroom apartment in the Flatbush



                                           5
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 8 of 87



neighborhood of Brooklyn. For Kam and his siblings – who had never had hot running

water in their home – Flatbush seemed like the lap of luxury.

      Within days of his arrival in the United States, Kam had secured a job waiting

tables in a Chinese restaurant. As the only member of his family who spoke even

rudimentary English, he also took it upon himself to enroll his school-aged siblings in

school. As soon as he had his brothers and sister situated, Kam made arrangements for

his own education. In September 1975, he became the first member of his extended

family to attend college.

      For six arduous years – four at Bronx Community College and two at Baruch

College in Manhattan – Kam shuttled between classes, the restaurant jobs that “help[ed

his] parents make ends meet” and the Wong’s crowded “one-bedroom apartment in

Brooklyn.” Ltr. from Ming Wong (Feb. 26, 2019). At home, Kam was an

“overprotective big brother” to his five siblings and numerous cousins. Ltr. from Karen

Wong (Jan. 16, 2019). One of Kam’s cousins remembers that

         [t]here was huge responsibility [] on Kam to care for his mother and
         younger siblings, while his father was working night [and] day . . . in
         a restaurant to support the family. Kam made sure there was no
         fighting, homework and chores were done, and constantly
         remind[ed] me and my cousins to stay out of trouble.
Ltr. from Gregory Gong (Jan. 16, 2019).

      In light of his many duties and obligations, Kam’s commitment to academic goals

was nothing short of remarkable. Kam Shing Wong confirms that




                                           6
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 9 of 87



           even with so much to do, [Kam] never slacked off his schoolwork.
           Doing well at school was very important to him. He used to hide in
           the bathroom late at night so he [could] study. It was the only room
           in the house that had some privacy. [Kam] believed in hard work and
           encouraged us to do the same.
Ltr. from Kam Shing Wong.

      In 1981, Kam emerged from Baruch with a bachelor’s degree in accounting. The

next phase of his life would begin before his graduation cap landed

      b.       Career and Family

      During his studies at Bronx C.C., Kam had fallen in love with a classmate, Ruby

Moy. Although Kam and Ruby married in 1979, they had put off cohabitation for

financial reasons. Ruby “vividly” remembers that on one evening early in her marriage

to Kam,

           we only had one dollar to spend for the day before our next paycheck
           came in. We [could] only afford to buy one McDonald’s burger to
           share. After that experience, my husband told me that it would never
           happen again. He promised that he would work hard and provide
           me with a stable life[.]

Ltr. from Ruby Wong. Upon his graduation from Baruch, Kam moved his wife into a

new apartment in the Midwood area of Brooklyn. Ruby gave birth to Kam’s first son,

Edward, in August of the following year.

      No stranger to responsibility, Kam made the transition from student to husband

and father with characteristic alacrity. In September 1981, he embarked upon his

lengthy career at the Municipal Credit Union (“MCU”), accepting an entry-level




                                            7
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 10 of 87



accounting position at the organization’s headquarters, adjacent to the World Trade

Center in lower Manhattan.

      Kam spent the remainder of his 20s at work to support his young family,

supplementing his modest salary from MCU with weekend shifts at various restaurants.

In due course, Kam achieved the economic security that he had promised his wife.

Starting from scratch, the Wongs had transformed themselves into home-owning

members of the middleclass by the end of the 1980s.

      The family’s rising fortunes resulted, in large part, from Kam’s relentless

determination to succeed at MCU. From the early days of his employment there and

for years after his promotion to CEO in 2007, Kam opened the credit union’s offices

in the morning and closed them at night, usually spending six days of every week at his

desk. His eldest remembers that

         As a child, I never really got to spend much time with my father,
         though I knew he cared greatly about me and my brother. He was
         never around much because he was working so hard to try and
         improve our lives – leaving for work at 5am and returning home at
         8pm every day for nearly 20 years. Coming from an impoverished
         family, he provided for us while never letting us know what a burden
         and hardship he was taking on. He never wanted us to worry.
Ltr. from Edward Wong.

      Long hours were, however, not the only way that Kam distinguished himself

from his colleagues. Kam also possesses a special gift for management, especially in

times of crisis and rapid change. In the words of one of his wife’s sisters, Kam is “a

natural leader.” Ltr. from Diana Loria (Feb. 7, 2019).



                                           8
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 11 of 87



      Kam emerged as one of the MCU’s leaders in the late 1980s, as the savings and

loan debacle exposed small and medium-sized financial institutions to increasing

regulatory oversight. A low-level supervisor in the accounting department when the

crisis broke, Kam spearheaded the modernization of the credit union’s accounting

practices. The success of his efforts resulted in his promotion to Chief Financial Officer

in 1989.

      Remaining CFO until 2006, Kam presided over MCU’s finances during a period

of transformative growth. Clamping down on the unbridled economic optimism of the

time, he managed to keep the rapidly expanding credit union on a solid financial footing.

He also prepared the organization for the future, overseeing the transition to a “Y2K-

compliant” computer system that would record account transactions to a mainframe at

MCU’s Cortlandt Street headquarters.

      Kam’s finest hour as an executive began on the darkest day in our nation’s

history. Although the building that housed the credit union’s headquarters survived the

morning of September 11, 2001, it was without power for weeks after the attacks. When

MCU’s mainframe went dark, the credit union was pitched into an existential crisis.

      Kam, who had been in his office when the planes struck, dragged the teetering

institution back to its feet. His first order of business was convincing his colleagues to

continue banking operations, blindly honoring withdrawal requests until access to the

mainframe’s account database could be restored. Unpalatable though this course was




                                            9
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 12 of 87



to any banker, Kam argued that it was preferable to the panic that the credit union

would trigger if it suspended withdrawals altogether.

        When MCU’s branches opened for business on September 13, Kam was already

working furiously to establish a temporary headquarters and deploy a replacement

mainframe. When, four tireless weeks later, the credit union’s new computer system

blinked to life, Kam switched gears. Over the next year, he led the organization’s

campaign to claw back nearly $60 million in overdrafts from the blackout period. When

he was finished, nearly all of the money had been returned.

        Kam’s leadership in the aftermath of 9/11 propelled him to the final step in his

already brilliant career. In 2004, MCU’s Board tapped him as the organization’s next

CEO. After a prolonged transition, he assumed control of the credit union in February

2007.

        c.    Decline into Addiction

        The timing of Kam’s ascent to the CEO’s office was, perhaps, inauspicious.

During the first several years of his tenure, he carried MCU through a succession of

disasters that included the subprime lending crash, the deepest financial crisis of the

century, the great recession and the sudden economic downturn resulting from

Superstorm Sandy. Outwardly, Kam met each of these challenges with his customary




                                           10
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 13 of 87



sangfroid. Inwardly, however, the years of stress and toil had been chipping away at his

mental wellbeing.

      Kam began playing the lottery in 2001. During those early days, his weekly

expenditure of $1 or $2 on “Win4” tickets served as a brief distraction for a busy man

who lacked conventional hobbies. As Kam’s work responsibilities grew, so did his

appetite for the tickets. During the stressful period following the September 11 attacks,

for instance, Kam’s lottery expenditures spiked to $10 or $20 per week.

      Over time, Kam’s “hobby” blossomed into a malignant fixation. He lost control.

Around the time of his promotion to CEO in 2007, Kam bought $100 worth of Win4

tickets every day, playing various combinations of his 10 favorite numbers. He began

to have nightmares about the lottery, dreaming that his numbers came up in the one

drawing he had neglected to enter. Desperate to prevent such a catastrophe in real life,

he began phoning-in ticket purchases when other commitments kept him away from

the convenience store.

      As his daily lottery expenditures climbed into the triple digits, Kam sought out

new and more creative ways of financing his habit. The challenge, at least initially, was

not that he lacked sufficient wealth – as CEO, his average yearly income topped a

million dollars – but his wife. Ruby, nominally in charge of the family finances and

totally ignorant of her husband’s addiction (ltr. from Ruby Wong), would notice if




                                           11
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 14 of 87



“$60,000” – roughly the purchase price of a new Mercedes – were disappearing from

the joint account every month. PSR ¶ 89.

      To keep Ruby in the dark, Kam started funneling his money into the lottery

through backchannels. He found convenience stores that would permit him to buy

lottery tickets on credit, then diverted a chunk of his yearly bonus – and any other

income his wife would not miss – to pay down the enormous balances that he

generated. When the money Kam skimmed from his own earnings was no longer

enough to support his ravenous addiction to the lottery, he began stealing money from

the organization he had served faithfully for over 30 years. See OFFENSE

CONDUCT, infra.

      At the feverish peak of his gambling addiction, which extended from 2013

through 2017, Kam relied on prescription painkillers to subdue his conscience. With

help from his dentist and a crooked member of MCU’s Supervisory Committee, he put

himself on a daily regimen of judgment-suppressing opiates, popping hydrocodone pills

and sipping from a bottle of codeine-laced syrup at his desk. PSR ¶¶ 43, 93-96. During

this period, Kam spent at least $5.5 million – $3.5 million in personal checks and nearly

$2 million in ATM withdrawals – on lotto tickets. PSR ¶ 37. The better part of this

fortune – approximately $4.5 million – Kam stole from MCU.

                              OFFENSE CONDUCT

      Following a car accident in 2011, Kam submitted a claim to MCU for

reimbursement of $25,000 in repairs to his work vehicle. PSR ¶ 31. When insurance



                                           12
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 15 of 87



covered the mechanic’s bill, he kept MCU’s money. Id. Beginning with this first act of

dishonesty, the scale and frequency of his deceptions increased, keeping pace with his

burgeoning gambling debts. See PSR ¶¶ 10-44. When questionable expenditures and

MCU’s tax liabilities are added to the roughly $4.5 million that Kam put directly into

his own pockets, the depredations caused the credit union to suffer nearly $10 million

in losses.

       At some point in 2017, the government opened an investigation into Kam’s

misconduct. At an interview with investigators in January 2018, Kam, who was not

represented by counsel at the time, denied that he had unlawfully obtained money from

MCU. Soon after the interview, he obtained false statements concerning his

compensation from several former MCU Board members.

                            POST-ARREST CONDUCT

I.     Acceptance of Responsibility and Recovery

       By the time the agents arrived at his house with an arrest warrant in May 2018,

Mr. Wong was prepared to take full responsibility for his conduct. He did just that,

entering into a plea agreement and pleading guilty to embezzlement. He also consented

to a forfeiture judgment in the amount of MCU’s total losses of over $9.5 million,

notwithstanding the fact that his personal share of the offense proceeds – i.e., the

roughly $4.5 million that Mr. Wong stole for himself – had been converted into lottery

tickets and lost. The approximately $4 million in “substitute assets” that the government

has seized from the Wongs over the past several months represents virtually every



                                           13
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 16 of 87



penny that the couple had saved during the 40 years of their marriage. See 3/8/19

Forfeiture Mot., ECF No. 26.

        Within days of his arrest, Mr. Wong sought out treatment for his gambling

addiction. He currently attends regular “group” and “individual” therapy sessions

conducted under the auspices of the New York State Council on Problem Gambling.

Ltr. from Veronica Hemming LCSW-R, CASAC (Feb. 25, 2019). Mr. Wong’s therapist

describes him as “actively engaged in the process” of recovery. Ltr. from Veronica

Hemming LCSW-R, CASAC (Feb. 25, 2019).

II.     Unfounded Claims of Asset “Dissipation”

        The prosecution has repeatedly claimed that the Wongs engaged in an effort to

“dissipate assets” and “avoid . . . criminal forfeiture.” 3/8/19 Forfeiture Mot., ECF No.

26, at 7; see also 5/7/19 Gov’t ltr., ECF No. 39, at 2 (accusing Mr. Wong of taking

“action to dissipate or seek to conceal assets from the government”). That allegation is

patently false.

        Within weeks of Mr. Wong’s arrest in May 2018, Citibank decided to close the

Wongs’ longstanding joint accounts. Reasoning that the arrest had prompted the

Citibank termination, Mrs. Wong became concerned that any bank account in her

husband’s name would meet the same fate. After consultation with Mr. Wong’s counsel

– and well before the parties entered into a plea agreement – the couple transferred the

Citibank account balances to new TD Bank accounts held exclusively in Mrs. Wong’s

name.



                                           14
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 17 of 87



      The Wongs made no attempt to hide the TD Bank accounts – or the provenance

of the money they contained – from the government. To the contrary, Mr. Wong

identified the accounts in his pre-sentence disclosures to the Probation Department,

“report[ing]” that “he [had] deposited the funds into” them.2 PSR ¶ 111. Upon the draft

PSR’s release in late January 2019, the government objected that Mr. Wong had not

declared the joint Citibank accounts.3 In response, Mr. Wong’s counsel produced copies

of Citibank’s account closure notices along with an explanation of the circumstances

surrounding the Wongs’ move to TD Bank. In subsequent conversations, counsel



2
       A redacted copy of the relevant portion of Mr. Wong’s financial disclosure is
attached to this Memorandum as Appendix B.
3
      In objections submitted to the Probation Officer, the government proposed
adding the following paragraphs to the final PSR:

         WONG’s lists of assets in his financial affidavit does not list include
         at least four Citibank accounts that were jointly in his name and his
         wife’s. On or about shortly before his arrest, these accounts
         collectively had over $1 million on deposit.
                                          ....

         Although WONG does not identify the “approximately eight bank
         accounts with a combined total balance of $793,777.01” for which
         “he does not have access,” despite having “deposited the funds into
         these accounts,” based on the Government’s investigation, the
         Government is not aware of accounts with this amount of money
         for which WONG was not a signatory. It appears these accounts
         may in part be a reference to the four Citibank accounts that WONG
         did not include on his affidavit’s list of assets, even though they were
         joint accounts in his and his wife’s name.
1/31/19 Gov’t ltr. to the USPO 4.



                                           15
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 18 of 87



assured the government that the Wongs had no intention of opposing forfeiture of the

TD Bank accounts on the basis that only Mrs. Wong’s name appeared on them.4

       The transparency of the Mr. Wong’s financial disclosures, coupled with his

forthright responses to inquiries concerning the Citibank accounts, made it abundantly

obvious that the Wongs had not “purposely dissipated assets . . . to avoid an anticipated

criminal forfeiture order.” 3/8/19 Forfeiture Mot. at 7. The prosecutors’ assertions to

the contrary were not only false, they were deliberately misleading.

                    ADVISORY GUIDELINES CALCULATION

       Mr. Wong’s plea agreement sets forth the following Guidelines calculation:

            Base Offense Level (§ 2B1.1(a)(1)):                                7
            Loss or intended loss between $9, 500,000 to
                                                                            +20
            $25,000,000 (§ 2B1.1(b)(1)(K)):
            Abuse of trust enhancement (§ 3B1.3):                             +2

            Obstruction enhancement (§ 3C1.1):                                +2
            Acceptance of responsibility (§ 3E1.1(a)-(b)):                    -3

        The resulting adjusted offense level of 28 corresponds to an advisory Guidelines

range of 78-97 months in criminal history category I. Mr. Wong makes no objection to

this calculation.




4
       This concession could hardly have come as a surprise to the prosecutors. After
all, Mr. Wong’s representations to the Probation Officer (see PSR ¶ 111) all but
precluded Mrs. Wong from claiming exclusive ownership of the TD Bank accounts.


                                           16
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 19 of 87



       He does, however, object to the Probation Department’s addition of two

additional offense levels for “deriv[ing] more than $1,000,000 in gross receipts from

one or more financial institutions.” PSR ¶ 55; see U.S.S.G. § 2B1.1(b)(17)(A).

Implemented “in the wake of the savings and loans crisis” of the 1980s, the “gross

receipts” enhancement targets offenders who exploit weaknesses in the banking and

financial systems for criminal ends. U.S. v. Ferrarini, 219 F.3d 145, 159-63 (2d Cir. 2000);

see U.S. v. Goldstein, 442 F.3d 777, 779-81, 785-86 (2d Cir. 2006) (applying the

enhancement to defendant who profited from the use of stolen banking and credit card

information); U.S. v. Khedr, 343 F.3d 96, 101 (2d Cir. 2003) (holding that an earlier

version of the § 2B1.1(b)(17)(A) enhancement applied to a defendant “responsible for

borrowing $1,780,000 in phony auto loans”); Ramzan v. U.S., No. 06-cr-456, 2012 WL

3188847, at *2-*3 (S.D.N.Y. August 6, 2012) (noting that gross receipts enhancement

applied to defendant who “conspired to defraud mortgage lenders by arranging for

‘straw purchasers’ to receive loans from the lenders under false pretense”).

       The plea agreement in this case reflects the parties’ reasoned judgment that Mr.

Wong’s offense – stealing money from his employer – falls outside of

§ 2B1.1(b)(17)(A)’s ambit. The Court should exercise its discretion to uphold the terms

of Mr. Wong’s plea agreement. C.f. United States v. Salcido-Contreras, 990 F.2d 51, 53 (2d

Cir. 1993) (failing to give effect to provisions of a valid plea agreement “would render

the plea bargaining process . . . meaningless”).




                                            17
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 20 of 87



                       SENTENCING CONSIDERATIONS

       Mr. Wong stole millions of dollars from his employer and, in doing so, deceived

and betrayed every person that trusted him, including MCU’s depositors, colleagues

that had worked beside him for decades and his wife. He is acutely aware that he

deserves punishment. In an interview with the Probation Officer, Mrs. Wong

characterized her husband as “depressed [and] emotional” since his arrest, adding that

he had occasionally “expressed” what she called “suicidal thoughts.” PSR ¶ 78. Mr.

Wong has acknowledged that he “contemplated” ending his life with a fatal dose of

medication but “threw away the pills” after considering the impact that his death would

have on his family. See Rosenthal Eval. 4.5

       Accounts from members of the Wong family further illustrate the depths of Mr.

Wong’s remorse and shame.6 Kam Shing Wong writes that his brother’s arrest and

prosecution:

         has been [] very difficult [] for our family. We have accepted what
         [Kam] has done but we are keeping it from our Mother. She is 83


5
       In August 2018, Fordham University psychology professor Barry Rosenfeld
conducted a clinical psychological evaluation of Mr. Wong. Citations to “Rosenfeld
Eval.” refer to the written report of Professor Rosenfeld’s findings, which are attached
to this Memorandum as Appendix C.
6
       See, e.g., ltr. from Virginia Chiu (“I know my brother regrets his actions and feels
great shame.”); ltr. from Tina Szeto (Feb. 9, 2019) (“Kam is very remorseful and
ashamed that he broke the trust of the public[.]”); ltr. from Adelaide Gong (Jan. 20,
2019) (“Kam understands that he has done wrong and expresses regret and remorse for
his actions.”).



                                              18
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 21 of 87



         years old and ha[s] been so proud of [Kam]. If she knew what he has
         done, it would break her mentally and physically.
Ltr. from Kam Shing Wong.
      A “just punishment” in this case must account for the enormous trust that Mr.

Wong violated through his conduct. 18 U.S.C. § 3553(2)(A). It must also account for

how Mr. Wong earned that trust and the circumstances under which he abrogated it. For

more than 50 years, Mr. Wong led a life of probity and responsibility. He pulled himself

up from poverty, worked his way through college and climbed to the top of his chosen

profession. Along the way, he built a family that continues to love and support him

even in the midst of his life’s darkest chapter. These were not the exertions of a conman.

      Nor do surmises concerning greed and self-entitlement provide a sensible

explanation for Mr. Wong’s offense. Avarice and entitlement are rational sentiments.

Mr. Wong’s conduct – risking his reputation and freedom to pour millions of dollars into

a lottery game with 1:10,000 odds and a maximum prize of $5,0007 – was utterly

irrational. As Judge Rakoff observed at sentencing in United States v. Caspersen, No. 16-

cr-414, there is a “fundamental moral” distinction between

         people who commit crimes because they have made a rational choice
         . . . [to] do something antisocial and harmful to others in order to
         gain [] material benefits . . . and those who act with diminished
         capacity and who are to some degree not acting with a full deck.
Sentencing Tr. 46-47 (S.D.N.Y. Nov. 4, 2016).



7
       See Win 4 Draw Game – Game Odds and Prizes, New York Lottery,
https://nylottery.ny.gov/win-4 (last visited May 1, 2019).


                                           19
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 22 of 87



      Psychologist Barry Rosenfeld has identified Mr. Wong’s insidious and

compulsive behavior as the manifestation of a “severe gambling disorder.” Rosenfeld

Evaluation at 5. Clinical descriptions of the disorder warn that a “pathological” gambler

         (1) is preoccupied with gambling . . .
         (2) needs to gamble with increasing amounts of money in order to
         achieve the desired excitement
         (3) has repeated unsuccessful efforts to control, cut back, or stop
         gambling
                                         ...

         (5) gambles as a way of escaping from problems or of relieving a
         dysphoric mood (e.g., feelings of helplessness, guilt, anxiety,
         depression)
         (6) after losing money gambling, often returns another day to get
         even . . .
         (7) lies to family members, therapists, or others to conceal the extent
         of involvement with gambling
         (8) has committed illegal acts such as forgery, fraud, theft, or
         embezzlement to finance gambling
         (9) has jeopardized or lost a significant relationship, job, or
         educational or career opportunity because of gambling
         (10) relies on others to provide money to relieve a desperate financial
         situation caused by gambling

Darren Gowen and Jerri B. Speyerer, Compulsive Gambling and the Criminal Offender: A

Treatment and Supervision Approach, 59 Fed. Probation 36 (Sept. 1995). These symptom

read like a summary of Mr. Wong’s life during the years preceding his arrest.

      Mr. Wong’s addiction was particularly destructive because it emerged late in his

life and at the apex of his professional responsibilities. In his evaluation, Professor



                                           20
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 23 of 87



Rosenfeld observes that Mr. Wong’s “lottery fixation” started out as “[the subject’s]

primary coping strategy, serving as both a social outlet . . . . and a means of distracting

him from the stressors associated with his work.” Rosenthal Evaluation at 5. The

Professor concludes that during “the several years leading up to his arrest,” Mr. Wong

“lost control over his addiction.” Id.

       Gambling addiction does not excuse Mr. Wong’s actions, but it does place them

into context. A serious gambling disorder is functionally “similar” to narcotics

dependence, diminishing the subject’s “capacity to evaluate and control his [ ] behaviors

. . . [and] accurately weigh[] future consequences.” United States v. Dikiara, 50 F. Supp.

3d 1029, 1032 (E.D. Wis. 2014); see C. Holden, Behavior Addiction Debut in Proposed DSM-

V, SCIENCE, Feb. 2010 at 935 (discussing brain-imaging studies that demonstrate

“important similarities” between the neurological responses of “problem gamblers[]”

exposed to gambling images and a “cocaine addicts [] viewing a video about cocaine”).

As the disease progresses, problem gamblers “common[ly]” turn to offenses like

“[f]orgery, theft and embezzlement.” Gowen & Speyerer, supra.

       Not surprisingly then, courts have recognized that acute disorders like the one

that afflicted Mr. Wong significantly “mitigate a defendant’s culpability.” Dikiara, 50. F.

Supp. 3d at 1032. In Dikiara, for instance, the defendant “[u]sed her position as [a small

business’s] office manager” to steal more than “$1,000,000 from her employer” over

the course of 11 years. Id. at 1030. She “gambled away virtually all of the proceeds of

her crime” at a local casino. Id. at 1030. Despite a guidelines range of 41-51 months, the



                                            21
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 24 of 87



court imposed a sentence of just over one year, citing the defendant’s “gambling

addiction,” post-arrest “efforts to obtain treatment” and “lack of any prior record” as

the primary bases for the variance. Id. at 1033-34.

      Even more recent and much closer to home is United States v. Caspersen. The

defendant in that case engaged in a “Ponzi-like scheme” that bilked “more than a

dozen” victims – many of them individual investors – of “approximately $38.5 million.”

10/26/16 Gov’t Sentencing Mem. 1-2, Caspersen, ECF No. 32. At sentencing, it

emerged that the defendant had stolen the money to feed his “pathological” addiction

to high-risk stock trading. 10/21/16 Def. Sentencing Mem. 1, Caspersen, ECF No. 29.

Concluding that the guidelines range of 151-188 months failed to account for the

“serious[] impact[]” that the “gambling disorder” had on the defendant’s ability to

“exercise [] rational control and [] decision making,” Judge Rakoff imposed a 48-month

sentence. Sentencing Tr. 81-82, Caspersen, ECF No. 37.8




8
       Defendants regularly receive significantly below-guidelines sentences for
offenses that are comparable to Mr. Wong’s, even when their conduct was motivated
by ordinary greed. In United States v. Beckish, No. 17-cr-569 (ER) (S.D.N.Y.), for
example, lead defendants James Beckish and Anthony DeMaria pleaded guilty to
stealing over $7 million from the victims of their credit card scam. After receiving a
number of guidelines enhancements, including 4-level bumps for acting as “organizer[s
and] leader[s]” (see U.S.S.G. § 3B1.1(a)), Beckish and DeMaria both faced a guidelines
range of 87-108 months. See Gov’t Sentencing Memorandums, Beckish, ECF Nos. 159-
60. In April of this year, Judge Ramos sentenced Beckish and DeMaria to 48 months
and 36 months, respectively.




                                          22
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 25 of 87



      Dikiara and Caspersen are particularly instructive. In both cases, law-abiding and

productive individuals resorted to deceit and theft to feed gambling addictions. In both

cases, the courts saw fit to temper justice with mercy, handing down sentences that

varied significantly from the advisory guidelines range. The defense respectfully

requests similar treatment for Mr. Wong. See United States v. Frias, 521 F.3d 229, 236 (2d

Cir. 2008) (Section 3553(a) emphasizes “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct”).

                                   CONCLUSION

      Mr. Wong worked diligently for 40 years to earn a place in the world, building a

successful career, a sterling reputation and a comfortable lifestyle for his family. As a

result of his offense, he has been stripped of these achievements and the self-respect

that went with them. At 64, these comforts are permanently lost to him. Mr. Wong’s

disgrace and humiliation are sufficiently comprehensive to render questions of

“deterrence and protection of the public” academic. United States v. Steward, 590 F.3d

93, 141 (2d Cir. 2009).




                                           23
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 26 of 87



      While Mr. Wong must be punished further, the imposition of a lengthy prison

term at this point will not meaningfully advance the ends of sentencing. It would,

however, devastate Ruby Wong and the other innocent members of the Wong family.

For their sake as well as his own, Mr. Wong begs the Court for leniency.

Dated:       New York, New York
             May 13, 2019
                                              Respectfully submitted,


                                              ___________/s/___________
                                              Jeffrey H. Lichtman, Esq.
                                              Law Offices of Jeffrey Lichtman
                                              11 East 44th Street, Ste. 501
                                              New York, New York 10017
                                              (212) 581-1001
                                              jhl@jeffreylichtman.com

                                              Jonathan Savella, Esq.
                                              810 Seventh Avenue, Ste. 620
                                              New York, New York 10019
                                              (646) 801-2184
                                              jonathan.savella@gmail.com

                                              Attorneys for Kam Wong




                                         24
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 27 of 87




               APPENDIX A
     Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 28 of 87



                      SUPPORT LETTER INDEX

Mr. Wong’s Wife and Children                                           SL
   Ltr. from Ruby Wong (Feb. 25, 2019)…………………………………...                 1
   Ltr. from Edward Wong (March 10, 2019)……………………………… 3

   Ltr. From Kevin Wong (undated)…...…………………………………...                  5
   Ltr. from Shu Lin (March 10, 2019) …...………………………………...              9

Mr. Wong’s Siblings
   Ltr. from Tin Yau Chiu (Feb. 2, 2019) …...…………………………….... 10

   Ltr. from Virginia Chiu (Feb. 2, 2019) …...……………………………… 11
   Ltr. from Diana Loria (Feb. 7, 2019) …...……………………………….. 12
   Ltr. from Cecilia Moy Marin (Jan. 15, 2019) …...………………………... 14
   Ltr. from Rosanna Moy (Feb. 7, 2019) …...……………………………... 15

   Ltr. from Tina Szeto (Feb. 9, 2019) …...………………………………… 16
   Ltr. from Mun-Ting Tam (March 11, 2019) …...………………………..             17

   Ltr. from Alan Kam Fai Wong (Feb. 9, 2019) …...……………………… 18
   Ltr. from Kam Shing Wong (Feb. 28, 2019) …...………………………..            19

   Ltr. from Karen Wong (Jan. 16, 2019) …...……………………………...             20
   Ltr. from Ming Wong (Feb. 26, 2019) …...……………………………… 21
   Ltr. from Sau Kelly and Kam-Kueng Wong (March 10, 2019)…………... 22

Mr. Wong’s Cousins
   Ltr. from Adelaide Gong (Jan. 20, 2019) …...…………………………… 23
   Ltr. from Greg Gong (Jan. 16, 2019) …...……………………………….. 25
   Ltr. from Tiphanie Gong (Feb. 23, 2019) …...…………………………... 27
     Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 29 of 87




   Ltr. from Ernest Gong (Jan. 10, 2019) …...……………………………...            28

Mr. Wong’s Nieces and Nephews
   Ltr. from Melissa Chiu (March 12, 2019)………………………………..               29
   Ltr. from Ashley Chung (Feb. 15, 2019)………………………………… 30

   Ltr. from Caravaggio Loria (undated) …...………………………………. 31
   Ltr. from Gavriel Loria (Feb. 7, 2019)…………………………………...              32

   Ltr. from Andrew Moy Marin (Jan. 15, 2019) …...………………………            33
   Ltr. from Evelyn Wah (Jan 13, 2019) …...………………………………. 35

Wong Family Friends and Neighbors
   Ltr. from Kenneth Gallagher (undated) …...…………………………….. 37
   Ltr. from Maxmillan Gallagher (undated) …...…………………………..            38
   Ltr. from Dr. Joseph Lyden (Jan. 30, 2019) …...………………………… 39

   Ltr. from Ivy Lynden (Jan 20, 2019) …...………………………                   41
   Ltr. from Charles Rodriguez (Jan. 31, 2019) …...………………………... 43

   Ltr. from Melissa Suen (Feb. 10, 2019) …...……………………………... 44
Other Acquaintances of Mr. Wong

   Ltr. from Veronica Hemmings LCSW-R, CASAC (Feb. 24, 2019)………. 45
   Ltr. from Scott Meyer (March 1, 2019) …...……………………………               46
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 30 of 87




                                                                  SL 1
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 31 of 87




                                                                  SL 2
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 32 of 87




                                                                  SL 3
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 33 of 87




                                                                  SL 4
           Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 34 of 87


Hon. John G Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Dear Judge Koeltl:

       I am writing to you on behalf of my father, Kam Wong. I acknowledge that my father

has been convicted of a serious crime and will be appearing before you in court for

sentencing. I am still working on the believing part. Growing up, children often view their

parents in a god like manner, that they could do no wrong and their words, their beliefs and

their ways were absolute. Having two children of my own (3 and 3 months), I can now see

that this point of view is the furthest from the truth. We, as parents, are flawed. We’re just

trying to survive while figuring things out and sometimes we make mistakes. But do we ever

let our children in on those mistakes? To let them know that we, in some way, have failed

them? No. We do not.

       May 8th, 2018... the first time I really saw the cracks in my fathers pristine persona. For

the first time, he was as human as i was — with flaws, with emotion and especially with

remorse. Prior to this, my father was my idol. He spoke with such grace, and wisdom

whenever we were together. Nothing ever rattled him — nothing I ever did growing up as a

child, not working 6 days a week to support us, not September 11th where he witnessed first

hand a terrible tragedy only 500 feet away from his office windows, not losing his father and

grandfather less than a month a part… nothing. His work ethic was second to none. His

dedication to his family… second to none. There was never a question of how our family

worked. My father would work, put everything he had into making sure my mother, my brother

and I would never have a worry. Being a parent now, I understand the pressure it is to provide




                                                                                           SL 5
             Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 35 of 87


for your children, in any capacity; however, what my father did for me, and would do all over

again in a heartbeat is truly inspirational to me.

          My most fond childhood memories were always around my father. It was always

simple, never extravagant memories — spending summer nights playing outside, waiting for

the ice cream truck. On weekends heading into Flushing for brunch, and food shopping - my

dad and I would always go to the fish markets, and aquariums together - apparently i used to

like saying that fish in the tanks were “Big Fellas” — something, to this day, he doesn’t let me

forget.

          The aquarium hobby is something he and I will always share. My dad kept koi in an

aquarium in our house growing up. I would joke that they were my brothers and sisters. Every

weekend, after we’d returned home from the aforementioned Flushing adventures, he and I

would change into sweatpants and sweat shirts, shorts if it were summer and get right to work

on doing his aquarium maintenance. I’d help hold the end of the tube aiming into a bucket

while he was siphoning out the dirt and debris from the bottom. Every week we’d do this —

until i was old enough to have aquariums of my own and when i did, he’d help me hold the

end of the tubing into the bucket while I did most of the work. It was sort of a passing of the

torch and something that, as simple as it sounds, will reside with me.

          On December 5th, 2015 at 12:05pm, my first daughter, M           was born. Kam and

Ruby’s (My mother) first grandchild. Not too long after M          was born, my wife, Katie, was

sleeping and recovering from labor, me, holding my new baby girl, sitting in the hospital

rocking chair, lights were dimmed, as the sun was just starting to set — in walks my father

and mother. “It’s a girl,” i say softly to not wake the newborn (My wife and I had decided to not

find out the gender) - and the look on my Father’s face was something I had never seen

before. A mixture of joy, happiness, nervousness and relief. My dad always wanted a girl and

now, he finally had someone to play the role. What role you ask? The Spoilee, i like to put it.

                                                                                          SL 6
           Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 36 of 87


My daughter now, at three years old, has definitely assumed that role — boldly asking her

‘Papa’ to play legos with her, to take her to go see the fish in the basement, to get her a

snack, etc. In all my life growing up, if you’d ask me if my dad had a soft side - it would’ve

been a resounding and very sarcastic “HAH.” But there it was/is. My dad now has not one, not

two, but three grand daughters — something that he has fully embraced and so have they.

       Since May, nothing has felt quite right. This whole ordeal has made me question

myself, my values and my relationship with pretty much everyone. A lot of days i feel angry -

for a variety of reasons. In moments, I am angry with my father; in others i pity him. I am

angry with myself quite often — wishing I could’ve done more to help alleviate my dad of his

demons. Many days i feel quite sad, thinking of what would’ve been had my Dad continued

his career and ultimately gracefully exited. However, most days I feel quite hopeful. That may

sound strange given the context of this whole scenario; but, believing in my faith of God, as

well as my own abilities, i am truly hopeful that one day we can be as happy as we once were

— that i can be as happy as i once was. Most of all, i am hopeful that this journey that my

father is on will help him learn to deal with all of the pressures, and insecurities that plagued

him. That he be surrounded by people who love and care for him, that support him and that

want nothing more than to be with him.

       Your Honor, I believe it is your duty to be just and fair in all that you do. I also believe

that there are repercussions for every action — but please consider the toll of losing pretty

much everything that he has ever worked for has already been taken, the loss of respect from

an entire fixture of his life and that however you choose to deal with my father’s sentencing,

that you consider his wellbeing and his road to recovery. I do not believe my father is done

contributing to this world. In his mind, and heart, contains a wealth of knowledge and care that

can be shared with so many others, even aside from my own personal family. His generosity

knows no bounds, and a work ethic — that takes a Hong Kong teenager, barely grasping a

                                                                                             SL 7
           Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 37 of 87


new language, working in and out of restaurants, going to school and university, receiving

awards and accolades, receiving a masters degree, working 35 years in an establishment and

rising to be it’s leader… does not just goes away. My Father strayed from his path, please let

us all collectively, including you, help him forge a new one, more meaningful and more

fulfilling than the previous.



                                         Sincerely, a concerned citizen, a father, a son…

                                                                           Kevin Wong




                                                                                         SL 8
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 38 of 87




                                                                  SL 9
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 39 of 87




                                                                  SL 10
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 40 of 87




                                                                  SL 11
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 41 of 87




                                                                  SL 12
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 42 of 87




                                                                  SL 13
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 43 of 87




                                                                  SL 14
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 44 of 87




                                                                  SL 15
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 45 of 87




                                                                  SL 16
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 46 of 87




                                                                  SL 17
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 47 of 87




                                                                  SL 18
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 48 of 87




                                                                  SL 19
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 49 of 87



January 16, 2019


Karen Wong



Re: Kam Wong


To: The Honorable Judge Koeltl

My name is Karen Wong and I am one of Kam’s sister in laws. I would like to take this
opportunity to provide a perspective that shows Kam is more than the sum of the actions
that leads us to this point.

I have known Kam for well over a decade having married his youngest brother. Growing
up with five older siblings, my husband idolized his oldest brother. I often heard stories
about trips to the beach and endless summers playing basketball until dusk. I heard
stories about how Kam was an overprotective big brother who wouldn’t let him play
outside after school unless homework was completed and how he discouraged cartoons
that he considered inappropriate on Saturday mornings. I heard stories about how he
worked several jobs to put himself through college and how he worked long hours to
provide for his two sons. Your honor, I heard many stories, but I also witnessed firsthand
and can attest that Kam is hardworking, kind, generous, dependable and quick with a
smile. He is always willing to help if needed and to provide valuable advice if requested.
In addition, he is a favorite uncle to my ten-year-old daughter who always seems to know
which pocket he keeps candy in.

Your honor, I respectfully ask you to please consider these factors. I understand the
gravity of his offenses and misconduct; however, I am also aware that he is ready to
accept responsibility for his actions, to seek counseling and to make amends. It is my
sincere hope that the court takes this letter into consideration at the time of sentencing.
Thank you.


Sincerely,

Karen Wong




                                                                                    SL 20
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 50 of 87




                                                                  SL 21
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 51 of 87




                                                                  SL 22
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 52 of 87




                                                                  SL 23
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 53 of 87




                                                                  SL 24
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 54 of 87



January 16, 2019

Hon. John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Dear Judge Koeltl:

I am writing on behalf of my cousin, Kam Wong. I met him in the early 70’s when my aunt,
uncle and their children emigrated to the US from Hong Kong. I was attending elementary
school in NYC while living in Chinatown with my parents and siblings. I vividly remember how
excited I was to have my cousins living so close and getting to know them.

Growing up, most of my summers and weekends throughout the years were spent in their
apartment in the Midwood section of Brooklyn. Kam, clearly from the first moment I met him,
was looked up to by his entire family. He was the oldest of 6 siblings. There was huge
responsibility left on Kam to care for his mother and younger siblings, while his father was
working night, day and weekends in a restaurant to support the family. Kam made sure there
was no fighting, homework and chores were done, and constantly reminding me and my
cousins to stay out of trouble. He always took a moment to impart onto me small life lessons,
even when he was deep into his studies full time and working part time in the restaurant
business as a busboy or dish washer. During the early 80s in Chinatown, I was surrounded by
many people in school who joined gangs. It was very common at the time, especially growing
up poor to seek social acceptance and want to be a part of a larger “family” who had money,
clothes and offered protection. But never did I waiver having been cared for and looked after
by Kam. He was always reminding me to stay away from that environment and keep focused on
school. I’ll always remember those conversations and am grateful to him. It’s memorable
because he was the only one that gave me that kind of talk. I look up to him, coming from
another country, assimilating into the US, learning a new language, having strong family values
and hard work ethic, he was my role model. I listened to Kam. In the end, I chose correctly
because of his influence. I am now a retired Sergeant from the New York City Police
Department after 22 years of service. I am also happily married to my wife Tiphanie, of 11 years
and a most proud father of my 10 year old daughter, G        . He is to me, an older brother I
never had. Kam has and will always make me proud. I’ve used him many times as the perfect
example of how to succeed in life by studying hard/ working hard. He is living proof that the
American Dream exists for those who are willing to strive to achieve it. I also believe that he has
so much to contribute to society with his story, especially during these current times when
immigrants are facing so many hurdles.




                                                                                            SL 25
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 55 of 87



Since hearing about Kam and the charges brought against him, I sincerely want to say that I am
still in complete shock. I understand that he is currently convicted of a crime and will be
appearing before you for sentencing. So I’ve come to accept that my cousin Kam has somehow
developed this insidious gambling addiction, a serious brain disease. I wholeheartedly want to
support him by any means necessary for his complete rehabilitation. At this period of time in
his life, I will be praying that he receives help to overcome this mental disease so he can be
back with his wife and growing family. I hope that your honor, will see that Kam is genuinely an
admirable man who took an uncontrollable wrong turn in recent years only to feed his mental
disease from gambling. I pray that his healing would come mostly from seeking treatment and
being full time with his family as soon as your leniency allows.

Respectfully,
Gregory Gong




                                                                                          SL 26
                Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 56 of 87

February 23, 2019

Hon. John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Dear Judge Koeltl:

I am writing to you in regards to Kam Hung Wong. Kam is my family by marriage. I met Kam in 2005 when
my husband and I were dating seriously. Kam and his wife, Ruby, were his first family members I was
introduced to. My husband, Greg, felt it was important for me to meet his cousin, Kam, because he
respected Kam so fully and held him in high regards. Greg wanted to get Kam’s approval. Kam was more
than just a cousin, the word cousin feels distant, Greg felt like they were brothers. Greg grew up with Kam
and Kam’s siblings when his family immigrated to the US in the early 70s. Kam was a positive influence over
Greg’s childhood. He was always a hard worker, wanting to make something of himself. He didn’t want to
just work in a restaurant, most immigrants made their living in the restaurant business, he wanted to get an
American education and make something of himself to take care of his parents and siblings. Greg knew
early on in his childhood, he had to go to school and get a great education. It was instilled in him through
Kam. Greg saw him work nights and weekends but also keep up with his studies. It was through
determination, hard work and resilience that Kam worked his way up the career ladder and was promoted
to CEO of MCU. The entire family, immediate and extended was so proud of Kam’s achievements. It was
the American Dream every immigrant coming to America hopes for. Kam’s success was earned because of
his work ethics. He is a man who is fair. He offered help when help was needed. Greg is a retired NYPD
sergeant. I am a stay at home mother to our 10 year old daughter. We regard our family very close to our
hearts. We teach our daughter that working hard in school will lead to success in life. Lessons that were
imparted to Greg via Kam are also passed down to our daughter.
For so long, Kam was so immersed in his work, which I can’t imagine doesn’t come with high stress and
unseen challenges. Kam made some very wrong decisions. I truly believe he was not in a right state of mind
when he made these poor choices. If anyone in the family knew what was going on, we would have without
a doubt step in to get help. Addiction, whether it is to a substance or in this instance, gambling is a very real
mental problem. I plead with Your Honor that you give Kam the opportunity to work on his mental health. I
hope that your sentencing will be lenient. Kam truly is a good person. He means so much to our family. His
wife, children, grandchildren, nieces and extended family want what is best for him and need him.


Respectfully,
Tiphanie Gong




                                                                                                   SL 27
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 57 of 87



Honorable John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Dear Judge Koeltl,

I am writing this letter on behalf of my cousin, Kam Wong, who is before you on an embezzlement plea.

Kam was one of the few individuals I looked up to growing up and for great reasons. He is the eldest of
6 siblings and immigrated to the U.S. (from China) when he was in his late teens. Through sheer
determination and drive, he was the first person in my family to graduate from college. He worked
numerous back-breaking jobs to provide for his parents and siblings while completing his studies.

Kam’s professional career epitomizes the very best of what this country has to offer. He climbed the
corporate ladder from an accounting clerk all the way to the CEO of a New York credit union. He was
not afforded the benefits of connections, an Ivy-League degree or mentors. He accomplished it through
his work ethic, working long hours for ~40 years while being a devoted husband and raising 2 wonderful
boys (they’re in their 30s now but to me, they will always be “the boys”). The 2 men, Ed and Kevin, have
since produced 3 amazing grandchildren.

It would be an understatement to say that I was shocked and dismayed over his charges. He has always
been a law-abiding citizen and to my knowledge, he has never skirted the law outside of perhaps a
speeding ticket (if that).

This illness of his (gambling addiction) clearly clouded any semblance of good judgement and I pray he
gets the help he needs. I know it’s no excuse but sometimes it can get lonely at the top and my guess is
he was probably looking for some diversion away from everyone. Unfortunately, this diversion
morphed into a full-blown addiction (with the merchants clearly enabling him).

Your Honor, I am seeking the mercy of the Court when you decide what punishment my cousin should
receive for his actions. He needs to be held accountable and pay restitutions but he is a good man,
husband and father who suffered a terrible disease. He is absolutely no threat to society. I hope that
you will be sympathetic for his uncharacteristic behavior and be lenient, allowing Kam (now in his 60s)
to spend the final stage of his life with his grandchildren.

Thank you for your time and consideration.



Kindest Regards,

Ernest Gong



January 10, 2019




                                                                                                 SL 28
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 58 of 87



                                             March 12, 2019

Hon. John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Dear Judge Koeltl,

My name is Melissa Chiu. I am writing you this letter concerning my uncle, Kam Wong. Kam is my
mother’s oldest brother.

I can say with confidence that he is remorseful and regretful of his actions and wrongdoings. This was
extremely difficult for my entire family. We were in shock and words were just not coming together.

My memories of him when I was younger are very fond. He would always take my younger sister and I
out to eat. I would always remember getting so happy when we were aware he was coming to pick us
up. I remember going on a family vacation with my uncle. This was one of the best times of my life. He is
so humble, down to earth and would never turn his back on you.

Judge Koeltl, I am asking you take my letter into account and to be lenient on my uncle when you
sentence him. I am hoping that we will see clearer skies after this storm. He is the main character in our
family!




                                                                                              Respectfully,

                                                                                              Melissa Chiu




                                                                                                   SL 29
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 59 of 87




                                                              SL 30
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 60 of 87




Hon. John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Dear Judge Koeltl:

My name is Caravaggio Loria, and I am writing on behalf of my uncle, Kam
Wong - or as I have always known him, uncle Stanley. He has been a part of my
life since my earliest childhood memories. I understand that my uncle has
plead guilty to committing a crime and is awaiting sentencing.

When I was very young, my parents worked long hours, and often left me in
the care of my uncle. Some of my fondest early memories are with him, as well
as my aunt Ruby and my two cousins, Kevin, and Edward. We always ate
dinner together, and he was always encouraging me to try new foods. We
would watch basketball and movies on the TV. One of my very earliest
memories -- I was perhaps 3 or 4 -- is of my uncle bathing me and teaching me
how to say different body parts in Cantonese. At the end of each of my visits, it
was usually my uncle who would drive me home, which was an hour-long trip
in each direction. I know these things are small and simple, but those things
meant the world to me, when I was young. I truly think that at heart, Kam
knows how to appreciate these simple things: family, duty, and love.

Today, I only see him when we have large family gatherings. But, when I do
see him, I am always reminded of a man who welcomed me into his home as
his own child. I am concerned for him, and his family. I hope that you will
consider giving him a minimal sentence. I know that when he has served his
sentence, he will be able to come back to his family, and society as a whole,
and contribute in a positive way. Hopefully, that time will come sooner rather
than later.


Thank you,

Caravaggio Loria




                                                                           SL 31
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 61 of 87




                                                                  SL 32
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 62 of 87




                                                                  SL 33
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 63 of 87




                                                                  SL 34
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 64 of 87



Evelyn Wah




January 13, 2019



Re: Mr. Kam Wong



To the Honorable Judge Koeltl:

I am writing on behalf of Kam Wong, who is appearing before your court.

Kam Wong is my uncle and I have known him for over 40 years. I was surprised to learn that
my uncle has been convicted of a crime, as he has had such a positive impact on my life
and the lives of many others. However, I understand the seriousness of the matter and hope
the court will show my uncle some leniency.

My Uncle Kam has positively influenced me and taught me valuable lessons in a number of
ways. Since I was very young, Uncle Kam would teach us the importance of education. He
would support and encourage me and others to study well in school. Uncle Kam could also
be counted on to help us if needed and celebrate our wins with us. In addition, Uncle Kam
taught us the value of learning through work. He showed me how I could take what I
learned in school and extend that learning through part-time jobs and summer internships.
He would support me by providing job advice or giving me a ride to work when needed.
Finally, Uncle Kam demonstrated the importance of hard work through his own example. He
was committed to the members at Municipal Credit Union throughout his career, frequently
working well into the night and on weekends. His work ethic and sense of responsibility
towards his company, team and constituents strongly resonated with me and continues to
influence me today.

My Uncle Kam cares very deeply about people. He would frequently check in on his team,
see how they were doing and made sure they were doing well. He knew when his teams’
family members were ill and inquired about their health. I was always surprised by how
many people he knew and kept track, in terms of their well-being.

My Uncle Kam also cares about his family and makes a point to regularly connect with
them despite his heavy workload and schedule. He prioritizes time with his family, including
his three amazing granddaughters. He also carves out time for extended family. Despite




                                                                                      SL 35
        Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 65 of 87



living in California now, he still checks in on the well-being of me and my family. He does this
because he cares about people and his family.

It is my sincere hope that the court takes this letter into consideration at the time of
sentencing and show my uncle some leniency for the positive impact he has made in my
life and the lives of others.




Sincerely,




Evelyn Wah




                                                                                         SL 36
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 66 of 87
 Hon」ohn G. Koeltl

 United States District 」udge

 Southern District of New York
 40 FoIey Square
 New York, New Yo「k lOOO7




 Dea「 」udge KoeltI:




I am writing on behaIfof my famiIy friend′ Kam Wong.



I have known Kam and his family for approximately 5 years. We met through mutuaI friends,
and I have spent enough one on one time with them to form my opinion with resect to his
Character. we have spent quite a few dinners together aIong with assisting him with his house
repairs.


OveraiI・ Kam is a devote husband and father. He tru-y Ioves and his fami-y and has aIways be

there to provide forthem・ His son is a shining example of how good of a dad he・s been over

the yea「s. I say his because his son is a decent honest hard working person. Traits you don′t

learn on the streets or in schooI・ These are the t「aits you learn at home from your dad工can

Saythis as l have worked side by side with his son repairing his home・ During which time, yOu

get to see what someone is made of and how they handle themse-ves. You get to taIk to them
and discuss their points ofview on a variety oftopics and ideas. His responses and insights
Were Very hono「abIe and forthright. 1 know if either of my sons were to handle themselves in

the same way′ I wouid bevery p「oud ofthem. That′s why I feeI that his son is indication ofhi

good nature and characte「.



l never got to work with Kam′ but my son did via an intern program sponsored by his company.

The experience he gained there rea=y help ground him and heiped open his eyes by having a
「eal, hands-On job. Fo「 Max, it was notjust a summer intemship but exposure to some

qua楯ed roIe modeIs- Kam stood out in particular. Kam would a慣end my son′s depa競mental
meetings and provide feedback and insights・ Something most CEO′s don′t sha「e with

Subordinates, neVer mind intems.


While there Max got to see just how hard everyone works and just how many hours, Kam had
to put in to 「un the company. His example of hard work and determination showed Max how

hard wo「k pays off. I can only say thanks and praise fo「 the experience Max gained whiie

WOrking under Kam.


Kam has toId me about his current IegaI situation and that he is up for sentencing in the near
future. A旧can say is ove「aIi′ Kam is a good man.一Can On!yhopethat you find it appropriate

to show Kam ieniency with respect to his sentencing.




                                                                                         SL 37
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 67 of 87




                                                                  SL 38
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 68 of 87




                                                                  SL 39
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 69 of 87




                                                                  SL 40
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 70 of 87




                                                                  SL 41
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 71 of 87




                                                                  SL 42
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 72 of 87




                                                                  SL 43
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 73 of 87



                                                                                       February 10, 2019

Re: Sentencing of Kam Wong

Dear Judge Koeltl,

I am a Tax Accountant who has known Kam Wong (“Kam” or “Mr. Wong”) since I was a child growing up
alongside his children in Valley Stream. Although I understand that Mr. Wong has been convicted of a
crime, I am still in disbelief.

My cousins and I are first generation Americans and the elders in my family cannot speak English. This
was an obstacle for us living in Valley Stream since there would be emergencies that needed immediate
attention but we were not able to communicate it to the appropriate authorities. Luckily, Kam and his
wife lived a block away and were a great help to us. One situation that comes to mind is when the pipes
burst in our house and my family had no idea what to do. We had no idea who to call or where to even
start. Mr. Wong came immediately, assessed the situation and called the plumbers. This is only one
example of many where Kam came to our immediate assistance.

Kam has always been a great help to my family and we are always grateful for all that he has done for us.
With this, I hope that you, the Honorable Judge Koeltl will be lenient with Kam’s sentencing. I appreciate
your time and consideration.


Best regards,


Melissa Suen




                                                                                                  SL 44
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 74 of 87




                                                                  SL 45
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 75 of 87




March 1, 2019

Hon. John G. Koeltl
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:     Kam Wong

Dear Judge Koeltl:

I am writing this letter on behalf of a colleague and friend, Mr. Kam Wong and I thank you for taking the
time to read this and all letters received on Kam’s behalf.

My name is Scott Meyer. I am a father of 5 children, a husband (married for 30 years to my high school
sweetheart), a respected community member, a project manager at a Long Island based manufacturer, a
former CPA and Financial advisor, a friend, uncle, godfather and also a gambling addict in recovery since
July 12, 2013.

I had the distinct pleasure of being introduced to Mr. Wong through my recovery where I was asked to
meet with Mr. Wong on a weekly basis to share my experiences and assist him in understanding a
horrible disease – problem gambling. I have been meeting with Mr. Wong since May, 2018. I have
come to know Kam as a humble man who succumbed to an illness that is far more serious than anyone
is willing to admit.

As I mentioned above, I am a “former” CPA and Financial Advisor. As a result of a severe gambling
problem, I destroyed my family’s financial security, lost my dignity and respect, attempted to take my
life 3 times, lost my professional licenses, my career and future earning capacity and I lost my freedom.
Your Honor, I went to prison for my actions. Only through dedicated love, I did not lose my wife and
children. They were all willing to seek an understanding and educate themselves about the gambling
addiction. They were willing to do this because they could not believe that their “hero” could do such
unthinkable acts of dis-trust. I too, took money that did not belong to me, not out of greed or a desire
to enhance my life – every dollar I earned, saved was lost in gambling. You will never hear that gambling
is an excuse for any of my actions, it is only a reason.

I trust that you will be receiving significant testimony relating to the disease of gambling so I will not
address it, but am completely willing to if you so desire.

Your Honor, I spend a lot of my time that I am not working, advocating for change for the gambling
addict. I speak at local colleges, sponsor members of GA, have substantial writings in front of legislators



                                                                                                      SL 46
         Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 76 of 87



to advocate for more treatment programs in the prison systems, alternatives to incarceration,
recognition of the disease under the ADA (Americans Disability Act) and others.

Honorable Koeltl, you will have Mr. Wong before you for sentencing for crimes committed that I am
very familiar with. Mr. Wong has taken accountability for his actions. Sentencing Mr. Wong to a
lengthy prison will be punitive only. It will take away a resource for the gambling addict advocacy
programs that exists. Mr. Wong has an ability to speak, as I do and I implore you to think about the
positive impact 1 man can have on an epidemic -problem gambling. As the governments look to balance
budgets and increase revenue, gambling access increases exponentially. Support systems, awareness
advocacy programs, treatment programs and education of our children are imperative. Any type of
prison sentence will take away from Mr. Wong being able to earn money and repay the remaining
portion of his restitution.

Mr. Wong should be held accountable for his actions, yet I hope and pray that you could offer another
solution – maybe mandating to serve in Gambling addiction related programs. He would be an
incredible asset to our cause.

I have begun working with OASAS to develop an educational awareness program across NYS and will
soon be speaking in local communities throughout the state of New York.

Thank you for your time. I am available at your convenience should you need any clarification or
additional information.

Respectfully,


Scott Meyer
Scott Meyer




                                                                                                   SL 47
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 77 of 87




               APPENDIX B
                                           Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 78 of 87



                                                                                                                                              籍農義健二==二



       重機拡親閲勝義 放飽鳩筑

                                                                                                    蘭閉脚鱒翻脚
       睨聞齢簾機軸劇機軸鵡                                                            裏地鞠鴨膿                   穏基軸舶散財   勘握職印駒農地瞭


                                        饗盤藍盟盤監護諜蕊龍聾辞職軸軸画地聞閲勘的血曲調融渦細蛤的
                              接穂                        拘細動書館ぬ劇確触績                                        ▲i晴れ〃     勘昨柑      」鴫〇〇〇      轟れM漢l"「       種山心細輸
                              掛り                                                                     食鍵樽義霊能         寄贈績め嬉              C○○I"〃O田動


                                                                                                    秘速娃金鮭畳香色巴「も     既 着   ′J」朝丘∴
       ∴                      鮮            ∴                     獲拳                     霧          ;†、.   ∴   A毅郎駕濁



         ∵∴




              :: 葎r 藤 重戴観開聞的関節鴎勤め狐蘭細田血筋関わ鯛的即蘭敵陣細め棟憂血韻慮れ磨襲翰押迫購nO種関る狐龍握館政弘頓放出櫨髄紐噴 騰息の閲的曲調田城綿隣出航陣場)

       ∴ ‡                    ;∴              捌き SID                         的相関基調麗!東血鴨鎚願回轟や                   霊脚は他種の重患隣町吋      騨調観帥(嘘 U"書"    職血撒細鷹欝    馳騰
                 ∴∴ 登“ ∴∴                                                             エ              お産瑚国監理覇          紅錬彊勧軸種油お謎                          草l姦弼

                              エ.                                細料繭酸_料了                                       髄稀は細君勤粒煉壬                           座す.亭主∴0

         唯タ




                 ∴一言
                       ま鮮音蕪




        髄                     拍聞取αⅣ鷺勘でひ甘α町珊瑚的閲抱く車軸露曲調調秘α聯励めγ陣中勤評搾臆職直ので劇や,)
       ! ∴:.                  )                     附 くおり                       討軍営●書○○▲撤1重「1細種      ▲〇〇〇〇in    職は雛調の関贈        動機的     聯雌棚卸陣      榔鋤き鯖や   暮IDd議
                                                      Dd暮競陣                     0確聞温めY〇着 書のYo種 .<lりんを 1山輸1接遭 同職e筆的撒 く町〃獲れ      h叩重●"書 館葛裏基飴 n皿 柵革職調書 坤 撮鏡的撮曾




∴:;∵
    Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 79 of 87

轟祝言ん翌
ふ両州信助と砿伽にん/功的偽れ


くす〕ピル⊥伍長              伽厄初∴仙
                 和牛血判励                                  鋤 も〃し椅“


                                                        伽柳初           雪紘,勧I3

`唖魚鱗〃。,。                                           了     御母       奇妙/I叩

                                                                          〆

                                         霊範,肩謝私的履
(古海8仇Iみ勘みみ伽J
                                                        尾的対           で押・的/
              菌根,神栖

                                                      =挑硬膏的幼.々
                                         d)             β付の久′塞デ0卵/ク

〕鋤萄海砂と切石映木魚
      ん軟膏初b・仰                                     勤7居や材                弱糎/
                                           〔め           雇的,寝          脅婦.卵


                                       布Iの偽肌β同地払I細お
                                                                           I




 ) A靴ノS
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 80 of 87
Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 81 of 87




               APPENDIX C
       Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 82 of 87



                  轡A襲輔Y験瞳黛藍的東経」鯵事単打主翰農IふきB謡.戸.
                          馨し栂輯会し    日登Y駐韓襲」重毒槌音賢丁
                           的Y昌」肥芭競昌監 馳=上程ロ・停留



弱管罵騨馬絹下馬的闇上倉Y馬郎髄難                                    鯵藍難で瞥調『甲登Y鱈競輯し鯖蟹Y
馨し的了騎弟義一畠                                            ㌢蹟耀勘農AM    動議雷Ve賎登基甘Y
贈EW Y櫨賢嘗乙登NY    章轄嘘畿登                                轡駐櫨的X, NY    嶋ロも5題
千厩に雲    雀事凌置“万客竜一馨.7`専ら                             で験し:   複ア1題号纏1.ア賀揚場アi夢魯
壕照影患州『怪し翰㊥F龍欝鯵撮Å納.軽臓轍                               FAぷ嵩∴∴? l轡農題口上7-揚程9鷲




                                                               S合印e蟻もer玉. 20接


                        ぐ端部鵬鞠的肝s弊心融慮㈱旧誼油的融の撮

難儀     K租鵬Wo昭
       弘S・ Ⅴ・ K溌m Wo鴨
       重殺M鱒言媚76
       陣餌○ ○r駁競虹     N飾e耽b針之仁王955
       E油ua章io職胱賠鉦鎚飢7織融約言鋸8

K鋤靴墜薄給r彊融融a ps揮h彊函a蘭急転雛の調by掠潮的me㌫ J蛮筒c担軸○肌
寒師範拙y・陳・轟融o腿聡明G鵬d織れ錐損ね胤航肌)手駒r憎く)直航阜冊も龍時頼10鴫融書
棚c融諦職貨,紬d t血e飲軸=砂融融紬y鵬耽溺d融「d鎌的庸麟油蝉e血p盆鵡d鵬触io勝正自由磐
講堂融融袖t (蛸壷鎗・恥掴0癌騰飾鉦融雪on誹r,駒場騨諒農もr鵬d 〇㌢融晶mit$鉦
奪騨融合壷謙y証h清蝕高鍋重華諒臨調労組駒場瀬高沌鞘輔部姐油飾e§油s劇白描s
錐鎧臨海龍購融擢即融命d蛤蛤鵡臨場接戦痛撃誹相即際瀧高庇紳輔融譲d涌線w両軸
卿碕幽e幽d船軋め職痛飲‖掴庇的捕捉融邑璃・鉦綱尊、$朝陥e鴬・離脱鉦㈱
融もm融鍋轟雨o※d証罷的職絶海扉事鵬e油蘭王朝朝地!d鑓ぐ踊Si融融的n融鍋亀融.臨.
騎競g型やca融t〇両er網棚航鵬lack短軸圃掘融母誼掘鮒V盆旺a血胱事餌d轡で軸㊦
縛高扉囲te読書鵬cvぞ血前駆.

競Ⅴ輔地租軸㌢捻激増融霊鍋蝕琉船D.

鏡鍋富的§ (揺嘉職帰着脚餌涌鵬;
  上郡腿ic魚油博満壷w噂満K猟場W銅盤詰騨融e融弱酸鮒や帰(薄膜栂鳥肌).. A堕鵬t了融
    A鳴圃隷)、 2(事鴫
  2・常罵YChol暗C急l鵬t垂w幽K獅薄餌g・紳輔蘭鎚わy聡蝕γ駅寄論議蝕d詳h.恥A圃虹
       2018
  隼・聴er壷薄融h駁鴫W輔敷C騨d璃融鴫盤鍋ツR鎚鍋蝕丸P旧主Au糾禁も預20蟻
  生璃印ho職e壷樹高鍋w融V瓢}ni鎚鵠粗品瀧絆し・〔二塁W・・棚d掘ed by駐紺野
    博os鍋飯d言乱帆, Åしきg頑組鵜18
  5、輝鵬蹄sych融擁祝融鵬証0購i鱒輔車∴輔弼総K融独醜聞.膿.南扇馳y
       識言犯18
  后・鑓a清d鎚mp書観iま1亀、聡M畿江876.d彊d醜さ膏、 2机幾

の潮岬彊w几e堅徳冊i融邸Åe騨d諒塞t銅穣艶融餓噂癌虹点症W鍋g悩鎚飾蝕㊥d諒脱線y (、き・
細8鍋諒h湘鰐融w臨鎌n最知鳶晒面鉦潤購「硝高調諒輝蛸壷甑証鷺揃蘭論調c油圧扇面〇時毒す・絡
   Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 83 of 87

                                                          K測礁W朗唱的融・
                                                        し篤. Ⅴ、陰線鱒薄鍋護
                                                            臓軸喝霊舘め
                                                                     園田


舘甑巌的患畿賂離摘d id鍋ti卵巌乱丁h錐雨脚師調印蘭融母醐融臨弧臨薄郎鳩霊草⑩蔀鉦網
羅繭糠雨i粥髄鱒紬略融緬鉦鵬醜騨晴朗C繭胸餓・華繭轟臨薄謝慈
雨噛短調撚滞r轟融閏綱暗証購X機雷融両融蛮d融蹴融軸紺再録
壷m融鮒軸融講鱒哩苗納札船舶船舶融合轡捕縛鍋彊鵠両軸的酌龍輔競離職輔弧
蛮油鱒融retr(湘南d融踊らy喜帆鋤鍋聡騨醐輔繭醗購職醜喜郎re彊ed高槻融e融
彊境南朗泌鳥か彊頑まo鵬離Se蘭砧請鵬観壷C触函n沌r鵬両軸瞳醐脚彊脚的
蹴騒嘩繭融屯y晩酌鴇r即雨中轟鵜轟鍋轟緬や勝れ融蝕s・

轍鮒漁融触塵箆轍鮒囲船舶細部軸薄鍋経r騨融融龍g b醐融咽融r鎖譲与唖研喝
敵船怒南Ol融鵬油融軸軸高融殖融軸磐駒鳴耀de諒融餅博樹i職怒し時流唖
v野師r鮒高手y笥両統1曲埼融主y b筈塵・蘭掘妙a鍋釜幽門唖融繭穣蝕融合種
騨瀧d務a棚紬n融i具怠振綱Ot船油症e嶺餓轟e彊津融輪臨鵬∴調s油柵鋼薮e虹鱒徐
繭融繭彊錘重雄縄藍a融S融概録彊棚m騨融頓軸鵬・融晶亀騒逮習一蚊略融時
胡就航押勝醸為融転読ch臨埴鈍濫掘黒滝清鴫か購醐融嗣餅擾触略細事鵬融踊躍
墨泌騰言岬湘南u納車壷買融虹e融櫛蹴璃敵船軽薄輔繭離礁船田棚巌彊温飯彊
融香o鵬癌p高批i§繭噛融幽鮮引彊鍋鰍職融鉄柵諒融埴生雌面白粉鵬油の紬錐融
綴煽d轟串証湘巌hまs yo賦掛野S輔樹鵬3闘部飲圧幽暁軸擁融融y脳醗相即臨
膜融合職彊溺略的y謝る諏串n踊機軸料鵬d聴e餅er $ま醜鵬朝胸細雨鵬的h諒轟
く融y) s融臨時a飾詳鵬Vi蘭融合鵬・・離櫨噂圃需鎚融鴇y甜詰融合持提議庇湖S 2叛網
羅轍…O融t繭亀融河秒e棚乳d融弧龍S,職の騨2狙一捕る弊泡闘地雷腿描鋪諒闇融錦
融寂弧轟甲南t蝿踊脆弱謝d猷鵬蜜壷ed鍋陣S噂鉦脚胸囲彊鱗

臨W朗唱或短軸幽霊母絹融線経融融鍋融g彊闘う、融醐瞳臨場函画
餅高調鎚C繭の融半らのS的融雑Wi輔王韓鱒・聯鍔函e嘩Or融y鞘腿S鯉e Su鴫蕪穣
髄融闘喧執C鵬d描輔轟融融職講鋼線鉦y融まれ集積邸的串ob鵬潰諒k融舗
癌珊瑚函b職轟鱒・ =諦翻融触彊飾軸瞳母轡融船舶騨e部鋤きも膚諒輔叩鵬鵬
弱毒樹轡a鯉暁鍔r融融ぐ噂騨高鍋は岬ay融hi鰍擁壁親疎i弧鵬甜甜轟h鉦贈
論調碑軸庇d翫㊦掘舘職輔噂的哩弾融弼ねら鵬ぬま掴轟i鉦ob融塵鵬A醐諒憶、$
鴫的鴬論敵鵬涌統語班自弼・縦出鍋穣邸騨噂紙謙譲髄鞘由的鵬離函転雅江嶋舶秘融鵬
繭血合霊o両極鵬前職融鵬船舶融融鍋融Å醐騨諦聴講亀騨満魚彊摘釦職e離艦融
諒紺鈍く稔蹴輔紬描ved鎚hom帥融彊薄謎数寄職的X主部a融苦労弊削聡証dう鵠朗融概珪砂鵬騨噸
壷鳩註描画鵬競雨朝雨y蹴)「鉦的聡d圃融的胎齢。 Å触軸融蘭揃癌鵬譲d毎1鞠ら
蕪嘩珊融-y肌o融諒0融「棚n鎚鵬・臨調融融癌曝紳輔k極細鵡軸諒幽
亀融王朝諒涌i刷穐闘of事粥口証青蘭y鎌綱謝常総飾現触虹鵬S軸ed涌離he棚買胸膜のIC短職
Å料筑翻諏同職も謝er誼書9縫、紳輔きき鯉滑鮒浦和醸涌融(瀬棚緑青舗生餌患鵬織i鯖2騨乱酔
d弼r腕組癌削語千徳s皇紀待合鉦画王s塵,紛議d鋲彊鵬d樋口蛤合的鷺埋郷y電場博鮒b細れなま噂
融紺彊融d鱗h蛤焼c脚や晩彊柳的騨㈱胱紺融鵬・渦臨拙範舶議y離職壌
榔軽電証人轍0鱒Ve油e繭d鵬「i鵬筑騨絵師融ま函競醐$諒鵬s醸網幾らや8融d w紬
高畠轟藍堅調癌闘y穣誼講師鋼も合川硬く暗合r面魂鵡産Ck・

臨駄嘩融融華南勘所鵬融般幽鵬繭叫融唖鴫紺弱姐h諭s融満斡
蕊謀議謹書窯業豊慧豊磐露語蒋謹農業嵩耀
c尋後塵d融he駒tc闘庇i櫨彊隼両前痛乱調鵬直観ぬ溺譲軸繭鎧j圃馳聴講噂
細部彊駒斑〆「融烏焼場胤鵬鵬鵬羅郡高一浅薄諒錐se患庇綻C敬竜函肌誼青庇1○薄鋳掛融
   Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 84 of 87

                                                          K激職薄の喝的鎚.
                                                        し篤. Ⅴ.炊翻朋W鍋経
                                                            l蔀醜さ轄.聡鵠
                                                                     撃.3


繭鮒融尊重剛測鴫銑車重鳴鈍圃轟的鵬燐寸彊彊細部細部缶語調鴫庇m鵬網南
掘i撃臨画蜜細面融合d舞踊餌鮎聴騨融掘雛函癌繭輔騨機軸軸的融蹴鞠蘭鴫
駐脱胎鵬的S融肌鉦鵜野鵬繍1函尊諦航血合Cr掘出両軸・鞠w釣合両黛s鮒融鵬モW棚倉融
紺鮒蟹鍋臨調e職t筏唖餓塩co融雛轟鵬触航s $亀羅肌紬y錐騨h鮒h譲患割高o薄諒鵬融融薄雛米案
彊鴫S瀧h主恥庇鎚鵬t p甜鵡ま串融骨壷高庇c鋤鵬羅鴫恥㊦g樹請・鵬C酒税癌か`‖圏鴫油壷
龍掠喝農電駁彊a館鋭言出留置舶串量的k鵬藍’憎さ融融舶彊徐融鎧請撒唖鱒鎧や呼c瞳輝融
網羅関融創融合r紳融by船団軸繭維証鵬Q触錯鮒航鵜粥玲重油鱒晶高波潤筆船r鵬郊騰嘗
騨餓両班融hs工脱脂lc的の鱒ま的榊高鍋W軸蛤舗融鋭駕廟鴻鵠独耽読r誹r・駄机怒’$
騨融も塩縛雨録V鍋調達陣の議弧in綺しCぎ酵詳隙融抽翫S掴聡S鎗班him鱒掲最近y融融繊細
亀城l㊦強練高鍋鉦n i繭朝雨離船鵬鮒鉦璃鮒l観星2増結細部謹rO堆鍋e cx雨龍患融t轟e
蘭噂h油e w融d融繭鍋肌船場証r謝職鉄雄鵠証h盈融癌阿細旧誼航轟壷転義b融蜜柑棚d◆
紬短ま融s。ぐ融i紬融鍋灸S包囲触手y艶櫨雌雄c鍋錐珊鋤海鮮・薄繍蕊・鍋鎧鵬ふて融転vi喝純y
㊦鍛治蹄鎚腿V貸rきS胆貯め狐S諒親機O胎d当言轟撮虹h鵬台s so鵬彊p鵬嘉側鍋d洩孤高鎖y・い



畿謹露盤葦盤嵩蒜譜蕊蕊議謹書藍
餅や親臨細雨庇b弼紳eX興壷鍋Ci鴎釣棚教諒軸閥融so堅擁Ⅲ鳶掠租!的樹血沈轟職r呼劉鳴く輝・
繭南面輔弼凝瀧細廊両船輔車函南融頑繭的鵬諦癌鎚講細爛臨時r俄鵬鵬誹鐙融融
融沌鰐Sy噂約鵬諦騨合的融的er書露命堅強篤融堅陣G筆軸涌甑熊的龍郷貸鎚醐融disc銅璃緬
鋤公rC望動転r b総i§判読鍋ie掴諒ng糾y融h餅S料巌細事鵬嵐泌時的耀鵜舟証賊ed t触彊
鎚鰯rs乱柵謙繍細評繭嘩肌蹴0贈証尊命鍋鵬手髄融繭量粗鵬総1細鵬測地h論証堪繭k鋤
鵬k醸総か龍2鵬上融合両雨癌隼d鍋盆C南船餌棚も融鑓飢貯欝や灘蹄貫e細鵬輔弼融
㈱洩塵Si℃鵬轟c諦帥重野舵Ve融騎e融◆塩鮭緻読鎚提議画融職や轟ex蟻諦e盆船舶鵬離職卦的野
南面極融血略$う融垂も触缶…轟y庇鵬k融h棚壷油壷臨諒融騨鼻駆る,鎖網鵬鵬群揮融
転意でeV鍬競薄弱測 網鴻謝儀潤gS・


鵬融簾飢鵡鵬隠捌融胴船群駁すく駒鳴雷雨乱臨掴融結婚抗癌網棚的灘で諒8d轟r
錯翁l融結硯鵬臣d醗S融郷d鵬融y g鵬Q捕捉, W錯雑i鴫護も庇b癌紺湘館dr鱒Sh(鵬を提棚倉
cQ帥餅租短鈍れd餓融y甜経縫合鉦龍油e蹄融競融㊨叫餓握彊醐除塵胎盤両得r e控的職融ま博樹藍合
戦職能rsi紺鎚ex離職i腿er言的is沖維壷w離職O請聡吊掴締高鵬蹴両軸構う鍋d撞鉦船弼擁
揮鱒統治W㊧re嘉頑総量湘糠雨鈍鋸証言薄融的訪鐙鮒的ので離騨彊融繭癌鴫Qr雨読職も強
ま彊融触手彊息鵬r巌掴is議胱追録当胸母胎醐鵬鋤’心細鉦印掘cd錆掘れ磐轟印eS融m駆ね訪
融癌鯨鵬網怠癌棚$蟹鍋c種融y oo鵬面高弟亙軸細論鵜b鮒郷鉦強融高庇n d融鵬を鴫彊
塵鉦読柚須諒掘鍋d塵弱紬捕捉C鯵Qm岡野i鴫鵬1撃餅闇鮪c融i絡暁細浦触青めe諒鋪
船型織部母轟ぐe鵬程r鵬t租最短淋館潤c融車軸i職鴬逆証印般餌場油eね韓e餓重電d w緬椿
極融d繍餌鵬s‥鵬線上sQ r修卵r融額癌融heめ轡韓諦e†凄融n蟹抗論でh諦観s義ost叩陣℃轟m盆でeb白む
弼耽購買患合印塵煽壷n経鵬鮒融鵬準b携職臨高鍋姐魚s b鴇櫨職銑彊i喝鍔融秘事y登や融合狐鎮蹄無口尊
徳龍d蛇g轟龍翰鵬Or融e鵜まg癌鵡椿油鵡‡鮭獄沸融刺底部触鵬鞠汀鍋W曾i埜彊清臓輔車O7
鐸蹴d吟醸ad膿e患髄涌き融点㊦S亀i鵬椿油欄型岬唖闘南朝鴻鵠押隠Vi騨箆と半敬服融
中継闘鵬(i語ら紺地d技高批強請d棚職も母S野馳愚鈍概鵬琉0描涌撤諭航速桝融c棚h
贈鵡輔鴎鵬函館蝕脱輪癌鵬溌璃0即掘貸鉦隅灘繊細細混載好守鴫紬軸鮒融喝当繭彊
鵬でS鍋融$さ重鵬揃s親でeSt (融謝he c繭鵬給手譲d鵜、章毎総潤醗語草言説諦堰車間耽鱒e鴫野を与れ柁書
約時封印ho凋鍬緑Is.、凋ow曾V舘癌観Gk鵬轟凄艶毒血涌きh鶴鉄蹄壷nc融som偉諒醐読
経y哩紳輔Of鮒譲函胴斑緬甑亀の漁e粥鵬統覚S㌢隙婦ゆ騒音ひr軟鋼申c担e s亀a融融も彊ね繊
細醗y党舘持織部軸醜め基舗産細卵油癌融鮒粥甜彊ま怠駒臨場棚融釣棚気分函操P煽鵬机触
   Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 85 of 87

                                                          離脱薄㊦鷺的諏.
                                                         U.巻. Ⅴ,輪読m Wo鱒
                                                             蟻幽三唱,騰7㊨
                                                                     欝高

徳鈍疎鵬he鋤ce諒油脂鎖線融穏あさY耗弱i噂を0細物租細部執竜王鮭読経∴膿e坤巌胎まうQ諒職経鵬繭

融融融棚璃圃両胸融岬繭鵬幽細剰壷函南南面融軽融蜘出
願騨ist徹離k鉦彊屯鍋融鎚鵬r sym紳輔鵬諒ま職離籍鎖涌貨母年輩・う轍鮒i揃触eksう.測融高騰
弱鍋鵬S的姉聯帆綱d訓瑳蛾諒瑳・鵬魂s餅巌轟融も品薄抽㊦堕擁乳高批もh齢貸探幽融函膜雛母
㊦撮鵬寂滅t王鍋W輔強引磯部$や、 S融i番場彊親船㊦範弧舶罵d脳耕鵬硯勧航幾唖批班騰鴫的融髄的主

盤霊嵩認諾講電器露悪器露盤蒜藍藍豊統
覚観圃融ic ex韓高e職c貸・櫨鈍く醤触らdぬ諒聡船虫鵬齢S彊融軸蝿勧鵬の† s高cうde警部錐農譲劉暢e登工a璃
賂弼鵬胡y稔ck鵬融gd欝高もh統合鮫高龍野的彊読経鍋d a軸もS鋼奮.鵠禁融合dも産油貸
鎌融餅肌直観融王機甲鎧融融的批難の毎弓聴∴ b直繭暁闇融庇細bs貸q鵬鎚まy聴餓貌潤声融
資璃諒諦名車c寄緋縦も壷諭蕊沌ese t琉u融ts綴牛沼椿肝鵠d轟融鋤河南のry o姐龍親船や併
読融触ふ櫨c証紙i鍋馬,紬d命鍋i融紬欝かひず証纏的まや出撃手鍋繊融的令V講鍋聡Or障弧急難扇d
巌彊織れ錐b融鵬.踊聡稔l融鱗も鍋彊くね,屯融鵬i鍋打出鍔瀧S魯慮れ郷d Qri飽t融亀o醍醐職再融合
細部壷㊧学徳脱出壷要職C拙)埠C鍋搬蛤鎖もi柵郷慮轟融紺蒔雛磯舶i鴫験撮騨合資噂雀r修紺舗癌y血縁c亀.描s
騨紺a航庇調cc弛最錠離ti銅品磐穏卿統購説諭㊦鳴捻鳴胎蟹補職d振諭鳴譲短a融ju蕪m鍋で鵬贈鏡青・

轍鮒鵬請青P繊細融鴨iく融丁鏡面鴫:
    丁碩S競輔d:
    融晶鵬細胞轍蘭か鱒まe篤でso融彊事n擢鵬駒輪読融車R城棚融合技官錐捕醇紺P膿頂門

やsy轟扇㊦徳義e掛l融高嶋高温庇甑か腫卑芝一蹴敏郎鳴融融盆融癌諒煽即効は捉pr{謝e∴冊腰r食騨きれ職
轟齢鵬釜諒d轟b餅甜ぬきy肌蹴船舶e淵絨餅諦恥的r鋤y融高給諒掘証c①職網騰io職胱r網走鍋‡
指呼鍋蛮晦ま高庇昭h贈r・薄⑯職 轡韓餅§亀据e申掘観鍋融総裁醍鎖雑総扉cQ扇競怒W櫨融敦r黛※・
丁融s証罵聯曹妙鵬eSものt鵠規醐草2球音鵬野晒de青蛾癌彊塵輔e鍬敬重〇㌢hね韓y融轟頑調
印騰鵬、鰯的紳韓耕憲的h舗c嘉癌融諒鴫蝋鵬彊鵬彊高貴.丁臨溝恥i雨読s瀞涌諒d融
請出ぬe弾き軸撮o唖s鵬瑠撮鱗,総臨・ W卿燵鍋証鵬程鉦棚鼎も餅鉦職巌頑のr鎧の鉦的錐
弊y融融車軸轟輔弼Su琉総統幽欝証的直弼船齢詳説融洩=d蛾癌高批融租v扇ぬ臨場凋璃
鄭薫的高融南扇観融錐・掬贈賄語調琵白極鈍め簾細棚噂継手油隼m鋸℃鋤や嵐証押坤的m調子
融弊総S轟搬O脱龍Xie擁鎚終織塊涌擾抽融油is彊軽命詳言窪まkg母的鍋er整合轟蹴o聡鋪軸c涌d融蘭篤
油勧彊憫y組郁id融吟経理$y轟〕極言融i珊瑚融篤。聯c蜜庫t隼紳鳴雑読d盲蝕騒け鎚轟聯患、軸・
W綱移脂Ⅴ餓1雨脚函館e請c㊧ of鵬騰S掌高鍋轡も融諦樹隷串的鵬削S湘融洩怠i鵬即1露骨嚇Qr繭癌c融
勝的vi婦聴龍のr急難雌やc鵬iや的W紺龍s蘭沸魚礁鍋勘紙.鵬Ⅴ帥繭騒言函南d融s高温融s
韓鋤n轟諒y弼庇護闘)竃短軸のr聡龍轟繭鎧触鰐舶載融網斡高畠鵬離船0略総鵬串細部0
彊紀掴範頼亀紛れ額ex鮒固ま瑠融$脚鵬0告鴫r轟鵬鵠・

短的腿勤ま0陣鵬の継蝕紙触、腎棚鴬詳齢a鞍部触塵鉦雑む鱒統瞥融y垂直虚弱合W Y館長親船
書棚謝y諒2鯛証光軸掴肘8睦与鴨鍋的出潮$上常緑野蛮弦鏡脱獄諦鵬藍鵬醗頗壷管
峨融通舶yi鳩胸で購触耽読浜口幽c S坤鍋転用幽鮒胸高鉦鵡融転調心細丸ま講触群肌y W鎌
筋蝋汗鮮mO鴫融1d鉦基S紬蜜やh偉ir鵬呼出0融ね職彊鉦c㊦龍V蝕諒細Ce S油修騒相中・鵬徴証癌甜腺露
油胎油壷臨調yも貸離脱胆rch福書噌盆範頼融融S舘野銀ay.郵貯繭堰軌舵陶頃w欝k基軸観
琉急r穏融読みed鵬b融が高儀義徳S翁壷Q烏by。灘騨釣台両誌碁為m輔弼総単極母諒飢餓紬弧b気温鉦闘時
短濃誼s鴎Om㊦擁肌t㊤暮旗)書堅城蛮壁掛脚都南継母$蘭阿轟香れ2餓7融2鵬南画き
轟毅∫aC融z轟臨s嘉ev8晶で細錐巌n経縫、◆鵬州毎描線彊誓d話手蜂蜜給邸で§鍋さくVa置融融寸彊煎鵬部職離
職営融鵬yS匪準d鵬現職e館証言鵬圭鰐r融融轟補語購龍as壌醐哩長江巌食もs紐)r飼講演
融灘鵬融賦車軸融醐融鴫弱国諒鵬繭融噂話瞳出藍諒餅、議のt塵融的調tr繭掘薄鮒
    Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 86 of 87

                                                           鎚削瀞の噂鵬鉦
                                                          昔$. v. K揚m薄銅盤
                                                              聡鰯や髄篤
                                                                      鮮・5


鵠箆鮒離職g那加庇的鵬棚諦e紳輔融彊鵬虹0彊継聡鵬寒鮒en亀〇千鵬M嬉前垂離職敵組
掘船壇e貧弱織諒融繊鰐C融‡壷胸囲融離職繍総鉦醗涌聯臨畷鋤棚灘聡融純融油蝉埠
嘉締ま亀e睦的融i珊鑓紬恩g融融章y譲r飴S症登録鐸繭融合s調合耕鎖融読車両沌彊紳妙融
融帥暗証穏融a融融出航触短塵融y璃証国華鵬蹴m弱c㊦捕鷲〔融.幸手【牟篤ぐ掘融
融v垂れ頑瞳醐鵬釜誼南朝唖訂幽陣門腫融掴騨墨煩庇蟻虫融饗融雪融鮎e n脚鵬r触璃融
ぬ学。蘭棚融加融点暗闘繭彊騨両極的欄両紳輔畷姉騎彊w礁轟説諭n壁膏i澄鍋肌経書
転調鵬撮巌d i融点Wo S印a融合e巌c彊.鮒釦高批彊邸V飾高畠濡W龍郷n両脚も彊「櫨融彊鵬融隼も手
釣輝謝涌豊吉l貸fe撚1軸鵬沌i蛍や鍋di喝…綱瓦鵬鵬S錐・言鵬醐弼d dram測転封母彊er hg
闘鱒銃剣虚蛤青弼触賂前職之鎚5講鵬盤面怒淑鵬鍋国営既約即融合h諒咽幽親潮壇潤鍋融
や持説就航S的紙鎚鵡筋d土鍋b鉦毎彊融轟錐胎‡融蹟龍離鴇珊醒ま亙y統溌r叩緬o唖i幾
的m韓鵬扉鍋囲k喝e・ =0鴨e鳴「読隼患弦膿鍋闘齢d彊壷喝邦雄融拙硝穣職㊤鵬y珊竜魚醤
壷轍鉛筆紬討e諦膜鎖鱒館碗親猿!鍬訴皿o篤弧納3隅潤め蹴め螺撚彊極幾組2015鎖融2駅 言柏倉(譲d
融轡と轟窺読0げ租幾癌鵬義母a m餓職描手機事満堂蛾轟h融教鞭§猿鍋握手乳融w姐彊南癌融硬融出
藍話h薄e盆ny hob癌謹言do証嵐O薄Sp騨S・“,握記館es餅瀧d鍋肌描和船e諒融紺蟹鮮血再読融
的ぬ僻数馬eEOの自照傷C鳩d帆船僻乱鵬で鈍謙謎h盆壷喋胎箪甜憶d雷y証轟もo細野飾鵬弧で擾手車海溝
型鍋鉦㊦型証鍋肌細評血統つ膏頂w縮緬y緋鵬油脂舟壷概観珊融憲d融y糧急b鉦騨彊両母
もr醜聞紬的鴫塩鴫薄緬融雪舘脇i壇--一緬d錐鍋蛮瑠諒蟹沌鱒繊併融語合鵬軸誕物証蟹
鍋釘SiQ施霊事y t彊函o競cd瀧的蹄蝕i鍋隼S臨撚職轟きr轟叩鵬最終e掴c触登帝為c塵融合ぐs鍾f青
緑鋤玲捌Idら羅紗彊甜§’wo膿h ⑱生ick鴎S.


舗櫨轟霊恥嬉撒融舶胱鍋v鍋鵬h轟鮮卑h鱒is l融解電飾b幽魂蜘.薄o耽語録膿鱒掩膏制服獄
給油愕鐸腿掘競函i紗rder (嘉鵜親-5罰第時敦棚融ic轟c m繭為れ鉦湖血e「琉緋独er速さby融
阿S王彊狐極れd肥州手職高prQb彊醐高c鉾n謝誼蛋言職賄青野融避雷鍛練鵬浦$y膜鉢瀬急轡鐸鍬でO
h盆鴨宙鶉輔a網鵬郷党萌的轟盤w融鵬鍾粥錐網鏡餅諭を鎚融掴誇r頑串r脚融舗細描瀞

盤霊誤詮議葦露盤慧祭器謹露盤祭器蕊豊
郷繭鵬d触s i職er鎌欝的C○誼c瀧的雀貌$油脂聡贈総親ら㊦博珊i棚銘急的蛤抽隠t S㊦地口か彊朗や轟k鵬
証糠溝諒闇鴫融統語ま§胡散c油粕融0総頑強融噂短鵬耽毅y転鎚も融y電飾甜膏轡群治騰
轟鵬or描k函t随鯛r。 Wo櫨悠畠0鵬予夕練x融鍋陳的醗油i$輝脚や鵬融蟹騨洩鶴野粥r棚経鵜
軸直鎖s㊤轟蛤融鏡(鮮鯖郁鴨融離郷融州聡㊦鍋鵬納言的蘭鵬細部網油脂鵬穣餓蛮)紳d試
補鼠鵬羅蕪村紺i鴫融糊恥珊鵬測醗駒辞網棚南国同湖再訂棚嵐毎・経・㍉観測鱒i嫡為る膜劉
精髄鵬諦観0幣譲鍔細則軸個嶋嵐醐糎通暁拙鋪怒笹融融唾統鴨鍋綱Ci後は調梗騰鋲2ひく総
統糧油弼麓鋤晦〇千t彊芝飢之“轍拙壷鎧雌S郷dy写概咽‖撮掴職晶職的揃鵬紬銅部飽瑳揮鐸輔by
甑,野馳か調もhe sgvc「註中郷S掃出調堅陣p t両誌糾す鴫瞳胎胡it彊轟南蘭画証鎚書o謝金硬調
騨舗彊鋭融融i鋼船邸融融喝岬耕彊融串か鮒轟s舘野轍鮒粥硝彊o融s融、諒乳癌獲鵬請cy
融的登臨か諒免朋掴航鵬ry, W融轟母賦高咽諒離船融盆油壷壷融晶漁網m鎚融綱塩船・

船縁繭融面の敏S鵬難㌫紺漣鶏撚拙y鵜r鮒i鱒整紙融i鴻盆癌蛮雨脚的r融融農c壷粧騨諒
鵬勧腿甥璃), M貫.調鯉怒鋭押合急rS両統Ve庇南船蜂蜜牒m納r虎揮$短命di蹄der (珊融鮮綴章合・ S重ね
袖融串聡陣3 2鱒.22母航贈高嶋鎚網鵬錬士演融諒融融㊦醍醐・鵬轍鮒高鵬擁坤融
や弾i青磐轟融b狐c埴nc闇膿興鍋的翫融轟怒旧鵬s満会畦s Q塙融融流離鵬,幾融点ひ手
鍋蛾0諒t奪re鉦唖鱒鵬脱線ct諒ies 〈.直納融蝕ゆ・鮒血筋舐清明a白瓜鎚盤轟釜の彊最c融・
蝕緑肥か鍋調合ひ船脚§y噂幽鵬雨き彊証粗融轍抄鵬的蹄議席yC軸心e融掴彊
鵬「袖離d鵬撮調印陣痛轍鮒き髄鞘藻鉦ね…細部唖s軽鵬諦黛即服輝線鵬諏曹
轍鮒離職d翻C鱒函泳渦潮I a弼融諒諒臨醗S輔弼融軸頑踊醗臨譲両国l融証
    Case 1:18-cr-00737-JGK Document 42 Filed 05/13/19 Page 87 of 87

                                                           膳a弧薄めn経的櫨を.
                                                          私S,Ⅴ. K穣慣薄○織豊
                                                              服飯蛸タ鱒写る
                                                                      P・烏


融裳e融舶融’罵時論請職,轟騨網も彊鋤嘉dcr雨).餌場o直言随筆. W継鴫’s鴻鵠座職もy声の龍軸耶僻櫨
髄鞘騨h鱒蛮駐瞳総涙韓棚細睡紳輔腿融龍櫛彊蛤軸咽好評暗闘融幽組曲鈍餓飴醐面瞳
鞭群れ船$ S涌ce融s鎖汀総‡.


蜘重W蝕篤捻1拙職㊦融船鎚庇ha航程d a w㊦搬給血鎧証暁e孤高錯砂袋y捕卵憾mS声織捕e鎚薄航e血彊
蛤s鍋特需鵬ed融r髄登臨鴻鵠1礁t諒藍鵬d錐c壷鮎d旺網騨往調香職錐Ⅴ扉d袖e合bきぬ高瀬
雛鰐寄扇a融w姐克錐i鴫高温続載診療護b融営融は喝鎚棚消却的諒闇主駐留詳糖鎖斑親柱露点餅轟要略や鵜
虚融鵬涌暁e鯉徒も諸融油薄まQ吊れ紋薄a溝鎖融獄の南議職細めy鵬も涌約、線競技購即鵬親y d隼vc彊韓億
鮮蹄の触媒証的恒の耀鵬読聴珊瑚鵬煽鮒o扇鴨油脂畿曹臨調転居鼻er融s繭融螺範頼賦袋轟蘭
鵬照前職晶嘗撮mar鋒手合融筑自流i講「a臨闘口輔$雛筑「扇壷髄論親急堅職印丁鵬うW膝ch押印紺的南濃
も鎗雛p§ず癌鱒鯛壷c誼餅頑職(ba紀虫のn鵬i蹴繭帝羅劃甑貼彊$跨轟抗s鴨扉d軸ゆ激職鎖す細面
g椋彊喝y鰍h主s sy舶啓鍋釜)高郷評簡掘繭ざ駒鵬d綱鵬融雛騨き点鵬y鮒S、ら蹄粥斡繭聡的
髄r料主職最描緬i鍋の叩!猿yi噂t克e繭中軸的単打騨鵬餅直鎖館ese融融庇鍋1請け健勝強買鵬融
鉦謎轟癌融細米窪やSy潤晒捕S、鮒轟継母班か鴨へ●融帥蜜篤事諏叩随強奪読n巷s仕き.タ
母野諒鎚弧的)尋鮒経薄融証す鵬i鴻蛤鎚鎧短調転職も鵬且(購玲峰子、衣服測幽融隼館野硯坤録耶S轟鵬‡
卿堅細川臨細塵や亀彊絡壁C揃c `高給前轍胆諒錬口演往謙鱒輔譲諒押測撚職脚線庇餌謙轟弓谷の癌魚
礁理路鵬や融柵彊※融i筆触Ⅴ帥毎c蹄棚ic鵬脚絆繭翻船舶is騨融で車.馨、言辞略すS韓謙譲d繭酬溌一
網羅沌S那「記翻蜜講読㊦読r膏$輝等隼蹴鞠蘭融出離提蝕訪韓坤免職嶺騎離脱小もy轟
鵬壷鯵国章「別雌触i撃鮒鍋S he     鍔S猟師轟nc㊨龍。


S職劇胴議連やiぐ0撮曾山魂のnsこ脱ぐ.薄餓鱒箆鑓sきr巌観捜琉s煽γ鉦鍋斡諒肌に耽盤錐V餅鎖l請a騨融i騰Ⅴ鍋私
的世塵d諒h $喩拙y童ncre総諒塞W靭来場油離e遭群で総櫨r統語憾白扇壷dgd諒油親電薄の瞬間盤
齢湘南j壷鴨a融iもをiQ乱掘融噂h hぢs騨g輔孤融義治油陥組鵬融龍相浦鵬〇㌢融的m碑鵬融沌韓閑「
細彊v玲擬餌縄鳶㊤C轟壷w融h短胞測融融c ex群琉鍋聯塵費,融の撮ic紋O膜鎖C串雷のb彊珊浅鍋1騨ま噂
鞠融鴎吊理h錆騨紺融汗蹴蹴鰐轟鵬細説醗縦融棚卸a範海綿棚蟹鍋搬蘭触
彊強鵬諒餅や総諒怒鳴Q巌給料鴨壷鵬y合綱紀繭撮帥串両誌紺繭◆離職㊦Y管rつMr, W棚怒
巌紋壷醜く紬航清野i鮭銅で即重油b敷魚舶鵡函鵬鋼織機鵡⑧岱予測噂履de醗料鴫野繊巧的聯
雀斑醐噂恒温館野晒細鵬庇噂n撮b鵬頂巌轟鴨職S証的鍋醗輔弼諦鵜璃鵬的謝諦塙継
続概況d融劇㊦S書eXC融諒1y鍋鵬鎧鈍南船塞鎖融諒的紅駅禽給r融融奪鱒職誼ve塵h往諒鯛恒産網棚
彊鴫鵬ed鮒彊c品の壷融脚乱でe融融呼船舶撤$餓患醐脂縦軸鑓押合SSま薄擁轍塵前縁就博難さ頼
鵜棚醐融融直読的圏諏融卵油両隣河南読楯敬謙腿暁闇柳囲癌闘籾融
繍般騨翔拙肌蹴繭涌出唖幽蘭町融鵬蟻朝潤輔鵬救鵬鍋再騰V紀㍍ h総龍融y執維職場融
臨海毎ヶW蹴登的群紺癌賞翫e i亀高地鵬癌s鉦側型的潤吊彊綱や彊融証跡V鎖暗証鞠融般封y
抽彊証轟e駒躯t鵬VO謎r鍋聯鎚離n謝筆や騨v鍋癌圃鵬ひ唖$篤湘湖i鴫魂轟を巌粗鋼嶺
聴油般鵬部硝棚岬融購壷癌調弦融諒酋諒や南的鍋輔掴闘面罵餅韓踏㊤曲直鵡鎚蛮r
郷圃聞酬陳陳謝転由紳輔鰯圃場緋鯉脱ぐr涌融鵠融壷r押勝紺幾V挑y l騨.




盤駐留ツ緯冷活en鋤く上P紅難., Å.B.P専
し諒輔弼d亀臨繭鵠準軸(病気
説蘭餅欄的(F餅鍋釜語らA朋紺i槻請闘舗蜜o評腫船s融融輔弼舶番鱒y
